 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 538Sodexho Marriott Services, Inc. and Local 79, Service Employees International Union, AFLŒCIO, CLC and Richard Bowie. Cases 7ŒCAŒ40637(1)(2), 7ŒCAŒ40942, and 7ŒRCŒ21246 August 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE On December 1, 1998, Administrative Law Judge Bruce D. Rosenstein issued the attached decision.  The Respondent filed exceptions, a supporting brief, an an-swering brief, and a reply brief, and the General Counsel filed cross-exceptions, a supporting brief, and an answer-ing brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions1 and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions only to the extent consistent with this decision and to adopt the recommended Order as modified and set forth in full below.3 On January 1, 1998, the Respondent, Sodexho Marriott Services, Inc., assumed responsibility for providing envi-ronmental services at Botsford Hospital in Farmington Hills, Michigan.  The Respondent brought in a new man-agement team, but hired the former Botsford environ-mental services employees.                                                            1 There are no exceptions to the judge™s recommended dismissal of the alleged 8(a)(1) violations discussed in the penultimate paragraph of sec. II,C,1, and in secs. II,C,2 through 5 of his decision. 2 The Respondent has excepted to some of the judge's credibility findings.  The Board's established policy is not to overrule an adminis-trative law judge's credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Stan-dard Drywall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. 3 Pars. 7(d) and 27 of the June 17, 1998 Second Amended Consoli-dated Complaint allege, in conjunction, that the Respondent violated Sec. 8(a)(1) of the Act on about January 21, 1998, by threatening em-ployees with discipline and termination if they left the Respondent™s facility in protest over a paycheck dispute.  The judge set forth the facts underlying this allegation in the third paragraph of sec. II,C,1 of his attached decision, and he found the 8(a)(1) violation in the final two paragraphs of that section.  We affirm that finding.  Par. 1(c) of the judge™s recommended Order remedies this violation.  However, the judge inadvertently failed to refer to this unlawful conduct in his rec-ommended notice to employees.  We shall amend the notice to conform to the Order in this respect. Also, the judge found that the Respondent unlawfully discharged several employees in violation of Sec. 8(a)(3) of the Act.  Although par. 2 of the judge™s recommended Order contains the appropriate affirma-tive remedies for these violations, there is no corresponding cease-and-desist provision in par. 1 of the recommended Order (although the judge did include appropriate language in his recommended notice).  We shall amend the Order to include an appropriate cease-and-desist provision. In December 1997, the Union, Local 79, Service Em-ployees International Union, AFLŒCIO, CLC, com-menced an organizational campaign.  That campaign intensified in January 1998.  The Union filed its petition on February 4, 1998, and the election was held on March 12 and 13.  The tally of ballots showed 62 for and 66 against the Union, with 17 challenged ballots.  Both par-ties filed objections to the election.  In addition, the Un-ion filed unfair labor practice charges against the Re-spondent.  The cases were consolidated.  The judge con-cluded that the Respondent violated Section 8(a)(1) and (3) of the National Labor Relations Act, and interfered with the laboratory conditions required for a fair election.  He, therefore, recommended that the election be set aside and rerun, if following the counting of five challenged ballots (the challenges to which the judge found to be without merit), the Union failed to prevail. We agree with the judge that the Respondent violated Section 8(a)(1) by interrogating employees concerning their union sentiments, disparately enforcing its no-distribution/no-solicitation policy against supporters of the Union, threatening employees with loss of wages and benefits, giving employees the impression that their ac-tivities on behalf of the Union were under surveillance, promising a raise and promotion to an employee if the employee abandoned support for the Union, and threat-ening employees about wearing buttons in support of the Union. In addition, we agree with the judge that the Respon-dent violated Section 8(a)(3) by discharging employees Dennis Tookes, Ebony Thurmand, Shalonda Davidson, Dennis Barber, and Daryl Dillard, and lowering the per-formance evaluation of Richard Bowie because of their union activities.  We also conclude, contrary to the judge, that the discharge of Cecelia McBride violated Section 8(a)(1) of the Act. I. THE DISCHARGE OF DENNIS TOOKES Dennis Tookes had worked at Botsford as a house-keeper since he was hired in August 1992, and he had an unblemished work record prior to his discharge on Janu-ary 22.  He was also one of the earliest supporters of the Union.  As the judge found from the credited evidence, the Respondent was aware that Tookes met with a union organizer and signed and distributed authorization cards, and the Respondent unlawfully interrogated and threat-ened him for his union activities. Tookes™ discharge occurred the day after a confronta-tion between a group of employees and the Respondent over a delay in receiving paychecks.  On January 7, the first payday after the Respondent took over the manage-335 NLRB No. 43  SODEXHO MARRIOTT SERVICES 539ment of environmental services at Botsford Hospital, 
paychecks arrived late.  On January 21, the following 
payday, the paychecks were late again, and Team Leader 
Gregory Mahone called a meeting of approximately 25 
employees that afternoon to 
inform them that paychecks 
would not arrive until later that evening or the following 

morning.  The employees became quite agitated, and 

several, including Tookes, said, ﬁNo pay, no work.ﬂ  
Tookes became the unofficial
 spokesman for the group 
and demanded to see Connie Silverstein, the general 
manager.  The group proceeded to the door of the man-
agement office, where a numb
er of employees shouted 
and used obscenities.  During this incident, Tookes used 

several obscenities and kicked the office door, demand-
ing to see Silverstein.  Security was summoned, and the 
group dispersed.  Silverstein emerged from her office 
and spoke briefly with Tookes and several employees 
who had not yet left the scene, but refused to answer 
questions and returned to her office. 
Immediately after the incident, Mahone followed 
Tookes and two other employees into the restroom and 
said, ﬁDennis, you‚re too outspoken and they don™t like 
that, watch your step, Ron
4 and Connie are out to fire you 
guys and clean house.ﬂ 
On January 22, the following day, on arriving for 
work, Tookes was sent to Silv
erstein™s office.  She told 
him he was being terminated and gave him a termination 
letter of the same date.  The letter stated that Tookes was 
being terminated for ﬁgross misconduct,ﬂ ﬁinsubordina-
tion,ﬂ ﬁverbal accosting of a manager,ﬂ and ﬁfailure to 
return to work as instructed by managementﬂ on January 
21.  Neither Silverstein nor 
anyone else in management 
discussed the reasons for his discharge with Tookes in 

any further detail.  No other employee was disciplined 
for the preceding day™s incident. 
The Respondent asserts that Tookes was discharged 
solely for engaging in unprotected misconduct during the 

January 21 protest.  The judge, however, concluded from 
the credited evidence that th
e Respondent used Tookes™ 
behavior outside the management office during that inci-

dent as a convenient pretext for discharging him for un-
lawful reasons. 
We agree with the judge that the Respondent™s as-
serted reasons for the discharg
e were pretextual, and that 
the real reason for the discharge was the Respondent™s 
antiunion animus.  As noted above, although several em-
ployees in addition to Tookes shouted and used profanity 

during the January 21 confrontation, none but Tookes 
was disciplined.  Before the discharge, Mahone told 
Tookes that he had seen him passing out union cards and 
                                                          
                                                           
4 ﬁRonﬂ referred to Ronald Plasky, another team leader
. gave him reason to believe he was under surveillance for 

his union activity.  Immediately after the January 21 in-
cident, Mahone told Tookes that management was ﬁout 
to fire you guys and clean house.ﬂ
5 In addition, Tookes 
was discharged on January 22 without any discussion, 
and without being given any chance to explain his con-
duct even though he had a perfect 6-year employment 
record.  Given this evidence, 
we agree with the judge that 
the Respondent took advantag
e of the January 21 inci-

dent to conceal its unlawful motive for the discharge.
6 The discharge consequently vi
olated Section 8(a)(1) and 
(3) of the Act. 
It is true, as our dissentin
g colleague emphasizes, that 
an employee engaged in concerted activity may lose the 

protection of Section 7 by engaging in that activity in an 
egregious or abusive manner.  If the factual context of 
Tookes™ discharge were limited to the paycheck delay, 
the employees™ consequent dissatisfaction, and Tookes™ 
conduct on January 21Ši.e., if there were no established 
surrounding context of union activity and employer ani-
musŠwe would have no other evidence that the motive 
for the discharge was unlawful.
  It would then be neces-
sary for us to determine whether Tookes™ behavior in 

using profanity and kicking the Respondent™s office 
doorŠwhich we do not condoneŠtook him outside the 
zone of Section 7™s protected concerted
 activity.  How-
ever, because we agree with
 the judge that Tookes was 
discharged for his union activity before January 21, we 
need not make that determination.  Even assuming ar-
guendo that Tookes™ behavior, viewed in isolation, 
 5 Mahone also described himself to
 another employee shortly after-
ward as a ﬁunion buster [who] was there to clean house and would get 
rid of all the bad workers,ﬂ and made other unlawful statements indicat-
ing the Respondent™s intent to target union supporters. 
6 The judge found that ﬁTookes wa
s terminated for engaging in pro-
tected concerted activity over the paycheck issue,ﬂ but also that the Respondent had a ﬁpredetermined plan to create a reason to terminate 

Tookes and rid the facility of one of the leading union activists.ﬂ He 
concluded by finding that the Respond
ent terminated Tookes ﬁeither for 
his engaging in protected concerted activities in violation of Section 
8(a)(1) . . . or for his engaging in 
union related conduct in violation of 
Section 8(a)(1) and (3).ﬂ   
In view of Mahone™s comment to Tookes immediately after the 
January 21 incident, confirming that Tookes had already been targeted 
by management, and the additional 
credited evidence of the Respon-
dent™s continuing union animus, 
we find that the Respondent dis-
charged Tookes for his union activity.  Because we agree with the 

judge that the Respondent™s stated reason for the discharge was pretex-
tual, we need not go through the burd
en-shifting inquiry as to whether Tookes would have been discharged 
had he not engaged in union activ-
ity, as required by 
Wright Line, 
251 NLRB 1083 (1980), enfd. 662 F.2d 
899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), of establishing 

that it would have taken the same
 action absent Tooke™s union activi-
ties. Fluor Daniel, Inc.
, 304 NLRB 970, 971 (1991), enfd. 976 F.2d 744 
(11th Cir. 1992); 
Arthur Young & Co.
, 291 NLRB 39 (1988), enfd. 884 
F.2d 1387 (4th Cir. 1989).
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 540would have been a lawful basis for discharging him, the 
credited evidence affirmativel
y establishes that he was 
discharged for another reason which was unlawful under 
the Act.
7 Tookes™ behavior on January 21 did not give 
the Respondent a license to discharge him for engaging 
in union activity.  Accordingly, the discharge violated 
Section 8(a)(3). II. THE DISCHARGE OF
 CECELIA MCBRIDE The General Counsel assert
ed that Cecelia McBride 
was wrongfully terminated for 
refusing to answer ques-
tions at an investigatory interview for which she had re-
quested an employee witness.  He argued that because 
she had reasonable cause to
 believe that the meeting 
would result in disciplinary action being taken against 
her, she had the right to a witness.  He also argued that 

the Respondent had changed its past practice of allowing 
employees to have witnesses during individual meetings 
with the Respondent™s managers. 
Rejecting the General Counsel™s argument, the judge 
concluded that because McBride was not represented by 

a union, she did not have the Section 7 right to represen-
tation enjoyed by unionized employees.
8 Moreover, the 
judge reasoned, even if McBride had such a Section 7 
right, it was not applicable 
here because the meeting at 
issue was not convened for 
the purposes of conducting 
an investigation.  The judge, relying on the Board™s deci-
sion in 
Sears, Roebuck & Co.,
9 concluded, therefore, that 
McBride was terminated for le
gitimate reasons unrelated 
to any protected conduct.   
In Epilepsy Foundation of Northeastern Ohio
, 331 NLRB 676 (2000), which issued after the judge™s deci-
sion, the Board overruled 
Sears
 and held that the princi-
ples of 
Weingarten,10 should be extended to employees in 
nonunionized workplaces.  The facts here are as follows: 
On February 27, 1999, McBride returned to work follow-
ing a 5-day absence for illness.  Supervisor Greg Mahone 
saw McBride in the elevator 
and requested that she re-
port to work in the linen room at the completion of her 
current task.  McBride insist
ed, however, that she had 
been taken out of the linen room.  Mahone testified that 

McBride also gave him other reasons why she would not 
                                                          
 7 This conclusion is further supported by the events which led to the 
January 21 confrontation.  Again, even assuming arguendo that 
Tookes™ conduct outside the manager™s office was unprotected, we find 
it highly unlikely that the Respondent
 would have terminated, without 
discussion, an employee with a perfect work record for his reacting 
with some heat to a second consecutive delay in receiving his pay. 
8 See NLRB v. J. Weingarten, 
420 U.S. 251 (1975) (employee repre-
sented by union has right to union 
witness in investigatory interview 
which the employee reasonably believes may lead to discipline). 
9 274 NLRB 230 (1985) 
10 Id.
 go to the linen room.  Mahone then directed her to report 
to his office to discuss the matter.  
When McBride arrived at Mahone™s office around 9:35 
a.m., Environmental Services Managers Dee Houston, 
John Samara, and William Prout were present with Ma-
hone in the office.  McBride was accompanied by fellow 
employee Rodney Howard, whom
 she wanted to have as 
her witness.  Mahone asked Howard to return to his work 

area.  McBride protested th
at she wanted an employee 
witness before she would participate in the meeting.  
Mahone said that the Respondent did not have a policy of 
permitting employee witnesses to attend meetings con-
cerning a work problem between an employee and su-
pervisor.  Mahone told Howard to return to his work 
area, and he did so. 
Mahone then began the meeting, and after reiterating 
that the Respondent did not have a policy of permitting 

employee witnesses, he told McBride to report to the 
linen position.  McBride again protested that it was un-
fair that there were other managers
 present in the office
 while she was not allowed to have an employee witness.  
Mahone asked McBride why she could not perform the 
linen room assignment.  Mc
Bride protested again that 
she did not have a witness and that the meeting was un-
fair.  Mahone asked her if she could document a condi-
tion that would prevent her from working in the linen 
department.  McBride refused to answer.  After attempt-
ing to elicit a response, Mahone said, 
ﬁ[B]y acting silent 
and not responding to me
 you are indicating to me that 
you are refusing to work in the position I am
 assigning.  
This action is in violation of [the Respondent™s] work 
rules, is an act of insubordination, and is grounds for 
immediate termination.ﬂ  (Emphasis added.) McBride 
continued to remain silent.  Mahone then terminated her, 
effective immediately. 
The judge concluded that Mahone held the meeting 
with McBride for two reasons.  The first was to explain 
to McBride that the Respondent did not have a policy of 
allowing employee witnesses during meetings to discuss 
work problems between an employee and supervisor.  
The second reason was to inquire whether McBride had 
any explanation for her refusal to work in the linen room.   
The record does not support a finding that one of the 
purposes of the meeting was 
to explain the Respondent™s 
policy regarding witnesses.  McBride™s demand for a 
witness occurred for the first time at the meeting.  There-
fore, it could not have been a motivating factor in sched-

uling the meeting.  
Contrary to the judge, we 
believe that the second rea-
son given for the meeting, to determine whether McBride 
had a particular reason for refusing to go to the linen 
room, supports the conclusion that the meeting consti-
 SODEXHO MARRIOTT SERVICES 541tuted an investigation.  In her conversation with Mahone 
at the elevator, McBride had refused to accept an as-
signment to the linen room. 
 Refusal to accept an as-
signment was a violation of the Respondent™s work rules 

constituting insubordination and could result in immedi-
ate dismissal. It was theref
ore reasonable for McBride to 
believe that her meeting with Mahone was an investiga-
tory interview that might lead to disciplinary action 
against her.  This entirely reasonable belief would almost 
certainly have been reinforc
ed when McBride arrived for 
her meeting, only to find that Mahone had been joined in 
his office by three other managers, and when her chosen 
employee witness was shortly thereafter sent away.
  In the meeting, Mahone inves
tigated McBride™s refusal, 
trying to find out why McBride declined the assignment, 
and whether she had any medical or other mitigating 
circumstances to explain her refusal.  Since the meeting 
constituted an investigation and was reasonably likely to 
lead to discipline, McBride had a right to a witness dur-
ing the meeting.  Yet, Mahone refused her request for a 
witness, and then proceeded to conduct the interview 
with three other managers present. 
Our dissenting colleague, citing 
Taracorp Industries
, 273 NLRB 221 (1984), contends that the General Coun-

sel failed to prove that the discharge was based on 
McBride™s assertion of her 
Epilepsy Foundation
 right to 
have another employee present rather than on her refusal 
to obey a work order.  Howe
ver, as noted above, the re-
cord establishes that Mahone discharged McBride spe-

cifically for remaining silent after she asserted her right 
to an employee witness.  The direct correlation between
 the Respondent™s action and McBride™s assertion of her 
rights is not altered by Mahone™s attempt to mischarac-
terize McBride™s refusal to an
swer as a refusal to obey a 
work order.  
Taracorp Industries
 is therefore inapposite.  
See Epilepsy Foundation
, supra at 680 fn. 14; 
Safeway 
Stores, 
303 NLRB 989, 989Œ990 (1991). 
III. UNION™S SECOND OBJECTION TO 
ELECTIONŠEMPLOYEE DISCHARGES 
The judge concluded that the Respondent terminated 
five employees to discourage union activity, and thereby 
destroyed laboratory conditions and precluded a free and 
fair election.  We agree with the judge that the five dis-
charges were unlawful.  However, they all occurred be-
fore the filing of the petition.  Laboratory conditions be-
gin with the filing of the petition. See 
Goodyear Tire & 
Rubber Co.
, 138 NLRB 453, 455 (1962).  Consequently, 
the discharges cited by the judge could not be deemed to 

destroy laboratory conditions.   
However, contrary to the judge, we have found that the 
discharge of Cecelia McBride 
violated Section 8(a)(1) of 
the Act.  The discharge occurred on February 27, after 
the filing of the petition on February 4.  We find that the 
discharge of McBride did destroy laboratory conditions 
and precluded a free and fair election.  We therefore af-
firm the judge™s decision to uphold the Union™s second 
objection. 
ORDER The National Labor Relations Board orders that the 
Respondent, Sodexho Marriott Services, Inc., Farming-
ton Hills, Michigan, its officers, agents, successors, and 
assigns, shall 
1. Cease and desist from 
(a) Interrogating employees concerning their union 
membership, sympathy, and activity. 
(b) Giving employees the im
pression that their activi-
ties on behalf of the Union are under surveillance. 
(c) Threatening employees with discipline and termi-
nation if they leave the Respondent™s facility in protest 
over a paycheck dispute. 
(d) Threatening an employee for wearing union but-
tons in support of the Union. 
(e) Informing an employee th
at the employee™s less fa-
vorable evaluation is because of the employee™s activity 
on behalf of the Union. 
(f) Promising a raise and promotion to an employee if 
the employee abandons support and ceases activity on 

behalf of the Union. 
(g) Disparately enforcing its no-distribution/no-
solicitation policy against supporters of the Union. 
(h) Threatening employees with the loss of benefits 
and jobs if they select the Union as their collective-
bargaining representative. 
(i) Telling employees not to discuss working condi-
tions and the Union with other employees. 
(j) Discharging or otherwise discriminating against 
employees for supporting the Union. 
(k) Discharging or otherwise disciplining employees 
for requesting an employee witness or representative to 
be present at an interview r
easonably likely to lead to 
discipline. 
(l) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
employees Dennis Tookes, Ebony Thurmand, Shalonda 

Davidson, Dennis Barber, Da
rryl Dillard, and Cecelia 
McBride full reinstatement to their former jobs or, if 
those jobs no longer exist, to substantially equivalent 
positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed.  Addition-
ally, the Respondent must reinstate the original perform-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 542ance evaluation of Richard Bo
wie prepared by his former 
supervisor. 
(b) Make employees Dennis Tookes, Ebony Thur-
mand, Shalonda Davidson, Dennis Barber, Darryl Dil-
lard, and Cecelia McBride whole for any loss of earnings 
and other benefits suffered as a result of the discrimina-
tion against them in the manner set forth in the remedy 

section of the decision. 
(c) Within 14 days from the date of this Order, remove 
from the files any reference to the unlawful discharges 
and the February 16, 1998 performance evaluation of 
Richard Bowie, and within 3 days thereafter notify the 
employees in writing that this has been done and that the 
discharges and the performance evaluation will not be 
used against them in any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order.
 (e) Within 14 days after service by the Region, post at 
its facility in Farmington Hills, Michigan copies of the 

attached notice marked ﬁAppendix.ﬂ
11 Copies of the no-
tice, on forms provided by the Regional Director for Re-
gion, after being signed by the Respondent's authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at
 any time since January 21, 
1998. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
                                                          
                                                           
11 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
IT IS FURTHER ORDERED that the ballots of em-
ployees Gloria Fox, Dennis Tookes, Ebony Thurmand, 
Dennis Barber, Cecelia McBride, and Darryl Dillard be 
opened and counted, and that a revised tally of ballots 
issue in Case 7ŒRCŒ21246. 
IT IS FURTHER ORDERED th
at should the revised 
tally of ballots show that a majority of votes has been 
cast for the Union, then the Re
gional Director for Region 
7 shall issue a certification of representative.  If the re-
vised tally shows that a majority has not been cast for the 

Union, the election shall be set aside and a rerun election 
conducted.  CHAIRMAN HURTGEN, dissenting in part. 
Contrary to my colleagues, I would find that the dis-
charges of Dennis Tookes and Cecelia McBride were 
lawful. 
I. DISCHARGE OF DENNIS TOOKES 
The judge found that Tookes engaged in protected con-
certed activity on January 21 and that he was discharged 
therefor, in violation of Section 8(a)(1).  Alternatively, the 
judge found that Tookes engaged in union activity prior to 
January 21, and that he was discharged therefor, in viola-
tion of Section 8(a)(3).  My colleagues rely solely on the 
alternative theory of violation.  In my view, Tookes en-
gaged in misconduct on January 21, and he was lawfully 
discharged therefor.  That is, even assuming arguendo that 
union activity was a reason for the discharge, the Respon-
dent would have discharged him in any event for his mis-
conduct on January 21. 
Under 
Wright Line
,1 the General Counsel must prove 
that antiunion animus was a substantial or motivating 
factor in the employer™s deci
sion to discharge.  Once that 
showing has been made, the Respondent has an opportu-

nity to prove its affirmative defense that it
 had a lawful 
reason for the discharge, and would have discharged the 
employee even in the absen
ce of union activity.  Here, 
assuming arguendo that the General Counsel has met his 
burden under 
Wright Line
, the Respondent has shown 
that Tookes would have been discharged, even in the 

absence of union activity, 
because of his conduct on 
January 21. 
My colleagues say that th
ey do not condone Tookes™ 
conduct of January 21.  Further, they do not quarrel with 
 1 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation 
Management Corp.
, 462 U.S. 393 (1983).  See, e.g., 
New Orleans Cold 
Storage & Warehouse Co., 
326 NLRB 1471 (1998) (analytical frame-
work of 
Wright Line
 is applicable in dual or mixed motive cases after 
the General Counsel has established employee union activity, employer 
knowledge of that activity, animus towards such activity, and adverse 
action taken against those involved in
, or suspected of involvement in, 
that activity).  SODEXHO MARRIOTT SERVICES 543the proposition that Tookes™ conduct of January 21 could 
have been a lawful
 basis for discharge.  Rather, they say 
that Tookes was ﬁdischarged for another reason,ﬂ i.e., his 
antecedent union activity. 
My colleagues™ position concerning Tookes™ conduct 
of January 21 is understandab
le.  Tookes played a leader-
ship role in the event.  He exclaimed to Supervisor Ron 

Plasky, ﬁWhere™s my pay check, mother-fucker?ﬂ . . . .  
ﬁYou got paid . . . you asshole, you give me some 
money.ﬂ  Tookes kicked and banged the office door.  He 
demanded in a loud voice to see the General Manager 
Connie Silverstein, and said, ﬁWhere™s fucking Connie?ﬂ  
This outburst was not precipitated by any employer un-
fair labor practice.  On the contrary, the Respondent was 
trying to accommodate the employees by paying them on 
Wednesdays, which had been the customary payday un-
der predecessor Botsford, ra
ther than paying them on 
Thursdays, which is the regular payday at all of the other 
Respondent™s facilities nationwide.  In sum, Tookes 
acted as a leader and incited the hostile crowd; he di-
rected vulgar epithets to a supervisor, and about the gen-
eral manager; and he engaged in the physical outburst of 
kicking and banging the office door. 
My colleagues conclude that the discharge was based 
on Tookes™ antecedent union
 activity.  That conclusion is 
clearly wrong.  Tookes had 
been an open union advocate 
since December 1997, and th
e Respondent had not acted 
adversely toward him at all.  It was only after he engaged 

in the misconduct of January 21 that Respondent fired 
him. 
My colleagues also rely on the fact that Tookes was 
the only one discharged, despite the fact that other em-

ployees shouted profanities and participated in the events 
of January 21.  However, Tookes was the leader and 
spokesperson for the group of employees who demon-
strated on January 21.  In addition, he alone was the per-
son who kicked and banged the door of the Respondent™s 
office and shouted profanities at a supervisor on that 
date.  This was not a simple outburst of a few words.  
Tookes™ action disrupted the 
workplace.  In these cir-
cumstances, it is clear that the Respondent would have 
fired Tookes on January 22 for his conduct of January 
21, even if Tookes had not engaged in union activity.  I 
find, therefore, that Tookes™ discharge was not unlawful 
under Section 8(a)(3) of the Act. 
II.  DISCHARGE OF CECELIA MCBRIDE 
I also disagree with my colleagues™ conclusion that the 
Respondent™s investigatory meeting with McBride, and 
her subsequent discharge were unlawful.  For the reasons 
set forth in my dissent in 
Epilepsy Foundation of North-
east Ohio,2 I believe that the Board should continue the 
principle, established in 
Sears
,3 that an employee in a 
nonunion facility has no Section 7 right to the assistance 
of another employee at an investigatory interview.  
Moreover, even if McBride had a right to such assis-
tance, and even if the denial of assistance was
 unlawful, 
the Respondent was not precluded from discharging her 
for the misconduct that led to the interview and which 
was repeated at the interview.
4  That is, the Respondent 
discharged McBride for refusing to work in the linen 
room.  Such a refusal was insubordinate and provided 
lawful grounds for the Respondent™s discharge of 
McBride. 
My colleagues appear to conclude that McBride was 
discharged for making the request for employee assis-
tance, i.e., for asserting her right to an employee witness 
under
 Epilepsy Foundation
.  However, the General 
Counsel has not established that her request was the rea-
son for the discharge.  The 
sequence of events at the 
meeting is important.  The Respondent did not discharge 

McBride after she asked for a
ssistance.  Rather, The Re-
spondent simply denied the request.  McBride was dis-
charged only after she refused the assignment to work in 
the linen room.  Thus, the refusal to work, and not the 
request for assistance, was the reason for the discharge.  
The Respondent asked McBride several times why she 
could not, or would not, do the linen room work, and she 

declined to answer.  Finally, the Respondent advised her 
that her silence would be construed as a refusal to work, 
which would lead to discharge.  Still McBride remained 

silent.  She was then discharg
ed for refusing to accept the 
work assignment to the linen room, a lawful basis for the 

discharge.   
In view of my conclusion that the discharge of Mc-
Bride was lawful, I also disagree with my colleagues™ 
decision to sustain the Uni
on™s election objection which 
is based on that discharge. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
                                                          
 2 331 NLRB 676 (2000). 
3 Sears, Roebuck & Co
, 274 NLRB 230 (1985). 
4 Taracorp Industries
, 273 NLRB 221 (1984). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 544To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT
 interrogate our employees concerning 
their union sentiments; 
disparately enforce a no-
distribution/no-solicitation policy against supporters of 
the Union; threaten employees with loss of benefits; 
threaten to discharge employees who support the Union; 
threaten employees with loss of wages and benefits; give 
employees the impression that their activities on behalf 
of the Union are under survei
llance; tell employees not to 
discuss working conditions and the Union with other 
employees; lower performance 
evaluations because of an 
employee™s protected activity; promise a raise and pro-
motion to an employee if the employee abandoned sup-
port for the Union; and threaten employees about wear-
ing union buttons. 
WE WILL NOT discharge or otherwise discriminate 
against any of you for suppo
rting Local 79, Service Em-
ployees International Union, AFLŒCIO, CLC, or any 

other union. 
WE WILL NOT threaten employees with discipline 
and termination if they leave our facility in protest over a 

paycheck dispute. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL allow employees to have witnesses present 
in any meeting which is reasonably likely to lead to dis-
cipline or discharge and we will not discharge or other-
wise discipline any of you for requesting a witness or 
representative to be present at an interview reasonably 
likely to lead to discipline.
 WE WILL
, within 14 days from the date of the Board™s 
Order, offer Dennis Tookes, Ebony Thurmand, Shalonda 
Davidson, Dennis Barber, Da
rryl Dillard, and Cecelia 
McBride full reinstatement to their former jobs or, if 
those jobs no longer exist, to substantially equivalent 
positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed. 
WE WILL make Dennis Tookes, Ebony Thurmand, 
Shalonda Davidson, Dennis Barber, Darryl Dillard, and 

Cecelia McBride whole for any loss of earnings and 
other benefits resulting from their discharge, less any net 
interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful discharges of Dennis Tookes, Ebony Thurmand, Sha-
londa Davidson, Dennis Ba
rber, Darryl Dillard, and 
Cecelia McBride, and the February 16, 1998 perform-
ance evaluation of Richard Bowie and WE WILL, within 
3 days thereafter, notify each of them in writing that this 
has been done and that the discharges and the perform-
ance evaluation will not be used against them in any 
way. 
 SODEXHO MARRIOTT SERVICES, INC. 
 Richard Czubaj, Esq. and Dara J. Diomande, Esq., 
for the 
General Counsel. Dennis M. Devaney, Esq., 
of Detroit, Michigan, for the Re-
spondent-Employer. 
Rita Smith, Esq., 
of Detroit, Michigan, for the Charging Party-
Petitioner. 
DECISION STATEMENT OF THE CASE 
BRUCE D. ROSENSTEIN, Administrative Law Judge. This 
case was tried before me on July 6 through 10 and August 10 
and 11, 1998,
1 in Detroit, Michigan, pursuant to a second 
amended consolidated complaint and notice of hearing (the complaint) issued by the Regional Director for Region 7 of the 
National Labor Relations Board (t
he Board) on June 17.  In 
addition, on May 26, Region 7 ordered consolidated certain 
issues arising from the representation election in Case 7ŒRCŒ
21246.  The complaint, based upon original and amended 
charges in Cases 7ŒCAŒ40637(1)(2) filed by Local 79, Service 
Employees International Union, AFLŒCIO, CLC (the Charging 
Party or the Union) and an orig
inal and amended charge filed 
by Richard Bowie (Bowie) in Case 7ŒCAŒ40942, alleges that 
Sodexho Marriott Services, Inc. (the Respondent or the Em-ployer) has engaged in certain vi
olations of Section 8(a)(1) and 
(3) of the National Labor Relations Act (the Act). 
The Union™s petition was filed on February 4, and sought an 
election among certain of Respondent™s employees.  An elec-
tion was held pursuant to a Stip
ulated Election Agreement, on 
March 12 and 13.  The tally of
 ballots issued on March 13, shows that of approximately 14
9 eligible voters, 145 ballots 
were cast, 62 in favor of representation by the Union, 66 
against, and 17 were challenged.  The challenged ballots are 
sufficient in number to affect the outcome of the election.  The 
Union and Respondent filed objections to conduct affecting the 
results of the election on March 20. 
Thereafter, as noted, the Regional Director concluded that 
the allegations of th
e objections to the election along with the 
issues raised by the determinative challenged ballots in Case 7Œ
RCŒ21246 parallel certain issues w
ith the complaint allegations 
in Cases 7ŒCAŒ40637(1)(2) and 7ŒCAŒ40942, and ordered the 
consolidation of those cases for 
hearing before an administra-
tive law judge.  The Respondent 
filed a timely answer to the 
complaint denying that it had committed any violations of the 
Act.   
                                                          
 1 All dates are in 1998, unless otherwise indicated. 
 SODEXHO MARRIOTT SERVICES 545Issues 
The complaint alleges that the Respondent discharged seven 
employees, changed an employee™s performance evaluation to a 
lower rating, and engaged in numerous independent violations 
of Section 8(a)(1) of the Act including coercive interrogation, 
the disparate enforcement of its no-distribution/no-solicitation 
policy against supporters of the 
Union, threatened employees 
with loss of benefits, threatened to discharge employees who 

supported the Union, threatened employees with loss of wages 
and benefits, gave employees the impression that their activities 
on behalf of the Union were un
der surveillance, solicited em-
ployees to report the activities of
 other employees™ on behalf of 
the Union, promised a raise and promotion to an employee if 
the employee abandoned support for the Union, and threatened 
employees about wearing buttons in support of the Union.  The 
objections to the election track the complaint in part and raise 
similar issues.   
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, the Charging Party, and the Respon-

dent, I make the following 
FINDINGS OF FACT 
I. JURISDICTION The Respondent is a corporation engaged in the provision of 
a variety of food and environmental services to Botsford Hospi-
tal, with an office and place of
 business located at Botsford 
Hospital in Farmington Hills, Michigan, where it annually re-
ceived materials and supplies 
in excess of $50,000 directly from points located outside the State of Michigan. The Respon-

dent admits and I find that it is an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act and that the Union is a labor organization within the mean-
ing of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. Background Before January 1, Respondent
 managed the food services 
function at Botsford Hospital.  Effective January 1, it took over 
the environmental service responsibilities at Botsford and also 
continued with the management 
of food services.  Respondent hired the former Botsford environmental service employees to 
perform this function.  For this purpose, a management startup 
team was assembled and all new 
employees were subject to a 
90-day probationary period.  The transition period proved a 
difficult one for all parties concerned.    
At all material times Gilbert Sherman was the district man-
ager of Respondent; Connie Silv
erstein held the position of 
general manager, food, and en
vironmental services; Ronald 
Plasky and Gregory Mahone served as team leaders for envi-
ronmental Services; Kirk McBride and James R. Fuerst held the 
positions of human resource director and security manager; 
respectively, and John Samara he
ld the position of an environ-
mental services manager.   
Janette Lovely, an employee of the Union, assumed the posi-
tion of chief organizer in late
 December 1997, and was actively 
involved in soliciting union authorization cards from Respon-
dent™s employees.    
B. The Union Campaign and Authorization Cards 
The union campaign began in December 1997, when Lovely 
visited the Botsford Hospital cafeteria and discussed the bene-
fits of the Union with a numbe
r of Respondent™s employees.  
Thereafter, Lovely intensified her efforts and appeared in the 
cafeteria on January 15 and on three separate occasions on 
January 21, to meet with Respon
dent™s employees.  On January 
21, authorization cards were pa
ssed out to numerous employees 
who signed same and returned them to Lovely.  Around the 
lunch hour, a number of employees who were sitting at a table 
and discussing the Union, pointed out to Lovely that Team 
Leader Gregory Mahone was standing about 5 feet away and 
was watching them while they signed authorization cards.  
On January 22, Mahone saw L
ovely in the hallway and 
asked her, whether she was the uni
on lady?  On that same day, 
around lunchtime, Lovely was escorted out of the cafeteria by 
Botsford Hospital security personnel and was told that she 
could not meet with Respondent™s
 employees.  A member of 
the security detail told Lovely that Mahone called them and 

requested that Lovely be removed from the cafeteria.  Accord-
ing to Lovely, Mahone made it a 
point to come to the cafeteria 
whenever she was there to meet with employees.  Thereafter, 
on January 27, while Lovely was in the cafeteria, Mahone ap-
proached her, looked at his watch and told a number of em-
ployees sitting with her, ﬁthat he was watching and they better 
not be late for work.ﬂ  
C.  The 8(a)(1) Violations 
1. Allegations concerning Gregory Mahone 
The General Counsel alleges in paragraphs 7(a) through (r) 
of the complaint that Mahone, during the period between mid-
January 1998 and May 13, engaged in numerous independent 
violations of Section 8(a)(1) of the Act, including coercive 
interrogation, the disparate enforcement of Respondent™s no-
distribution/no-solicitation policy against supporters of the 
Union, threatened employees with loss of benefits, threatened 
to discharge employees who s
upported the Union, threatened 
employees with loss of wages an
d benefits, gave employees the 
impression that their activities 
on behalf of the Union were under surveillance, promised a ra
ise and promotion to an em-
ployee if the employee abandoned support for the Union, and 
threatened employees about wear
ing buttons in support of the 
Union.   
On or about December 15, 1997, employee Dennis Tookes 
met Lovely in the Botsford cafeteria to discuss the possibility 
of getting the Union to repres
ent Respondent™s employees and 
received a number of union authorization cards from Lovely.  
While Tookes was talking to Lovely, he saw Mahone observing 
their conversation.  Later that
 day, Mahone asked Tookes who 
the lady was in the cafeteria.  On January 15, Tookes met with 
Lovely in the cafeteria and to
ld her a number of employees 
wanted to sign up for the Union.  Tookes obtained additional 

union authorization cards and commenced passing them out.  
The next day, Mahone approached Tookes and told him he 
heard that Tookes was passing out union authorization cards.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 546In a conversation between Tookes and Ronald Plasky on Janu-
ary 21, Plasky told Tookes that he wished he would reconsider 
getting a union in the hospital and wait to see what the Respon-
dent had to offer.   
Tookes attended a meeting in the afternoon of January 21, 
wherein Mahone apprised the employees in attendance that 
their paychecks would be dela
yed.  A number of employees 
including Tookes said to Mahone, ﬁ[N]o pay, no work.ﬂ  Ma-
hone replied,  ﬁ[I]f you sign out you will be fired.ﬂ  Immedi-
ately after a group of employees confronted Plasky and 
Silverstein about the delaye
d paychecks, Mahone followed 
Tookes and fellow employees Da
ryl Dillard and Richard Bowie 
into the restroom.  Mahone said, ﬁDennis, you are to out spoken 
and they don™t like that, watch your step, Ron and Connie are 
out to fire you guys and clean house.ﬂ    
Employees Carol Hammond, Ri
chard Bowie, Ebony Thur-
mond, Shalonda Davidson, Gregor
y Sawyer, Daryl Dillard, and 
Cecilia McBride all testified that Mahone was present in the 

cafeteria on January 21, and observed them talking to Lovely 
and signing union authorization cards.  Sawyer further testified 
that Mahone accused him on Janua
ry 21, of passing out union 
cards and told him he could lose his position for passing out 

union cards.  Later that day, 
Thurmond testified that Mahone 
observed her give a union authorization card to a coworker and 
told her that ﬁhe saw someone from the Union at the facility.ﬂ 
In late January or early February 1998, employee Richard 
Bowie had a conversation with Mahone in the hallway of the 
hospital.  Mahone asked Bowie why he wanted to be in the 
Union and then said, ﬁ[H]e was a union buster and was there to 
clean house and would get rid of all the bad workers.ﬂ  On Feb-
ruary 12, Bowie was shown his performance evaluation by his 
then immediate supervisor wh
o was shortly leaving Respon-
dent™s employ.  The ratings for each factor were scored as 1™s 

and 2™s on a 1Œ5 scale with 1 be
ing the highest rating.  On Feb-ruary 16, Bowie attended a 
meeting with Mahone, Connie Silverstein, and employee Carol Hammond.  Mahone apprised 
Bowie that he was now his supervisor and showed him his re-
vised performance appraisal that
 he changed to now reflect 
lower ratings in several categor
ies.  Mahone crossed out the 
prior supervisor™s signature a
nd inserted his own on the desig-
nated supervisory rating line.  After the meeting, Mahone told 
Bowie, ﬁ[T]hat™s what you get for union organizing.ﬂ 
On February 17, employee 
Rodney Howard had a conversa-
tion with Mahone concerning wo
rk problems and friction be-tween Howard and his then supervisor.  During the course of 
the conversation, Mahone said, ﬁ[I]f you do not vote for the 
union, I will give you a raise and promote you to the crew 
leader position.ﬂ    
Employee Richard Bowie was the union election observer on 
March 12.  After the morning election session, Bowie was re-
turning to his work area and overheard Mahone addressing the 
cafeteria workers in a meeting.  Mahone said, ﬁ[I]f the workers 
voted no they won™t lose their benefits.ﬂ 
On March 23, Bowie had a conv
ersation with Mahone in the 
hallway of the hospital.  Bowie regularly wore a union button 
to work and Mahone asked him why he continued to wear his 
union button to work now that the election was over and the 
Union lost.  Mahone told Bowie that ﬁif he wore his union but-ton the next day, he would be 
terminated.ﬂ  Bowie wore four 
union buttons the next day but 
was not disciplined or termi-
nated. 
On May 13, Bowie received a memorandum from Mahone 
concerning daily job duties.  Upon receipt of the memorandum, 
Mahone told Bowie to stop talking to his coworkers about the 
Union.  In part, the memorandum stated: 
 On a different note, I wanted to again ask you not to ﬁvocal-

izeﬂ your concerns with mana
gement to co-workers and hos-
pital staff.  This type of behavior is ﬁvery disruptiveﬂ and 

must be stopped immediately.  Your constant negative com-
ments about your job and the work you do has become ﬁirri-
tating,ﬂ ﬁagitatingﬂ and ﬁembarrassingﬂ to several of your co-
workers, hospital staff and patients.  They have all com-
plained to me that you are constantly putting down the De-
partment they take pride in and enjoy working for and that 
they would ﬁappreciate you keeping your comments to your-
self.ﬂ  One such comment came from a patient who thought 
your comments were ﬁunprofessional & disturbing.ﬂ 
 The general test applied to determine whether employer 
statements violate Section 8(a)(1) of the Act is ﬁwhether the 
employer engaged in conduct wh
ich reasonably tends to inter-
fere with, restrain, or coerce employees in the free exercise of 

rights under the Act.ﬂ  
NLRB v. Aimet, Inc., 
987 F.2d 445 (7th 
Cir. 1993); 
Reeves Bros., Inc., 
320 NLRB 1082 (1996). 
I find that all of the above noted employees including Union 
Organizer Lovely credibly testified concerning their individual 
or group discussions with Mahone.  Each of the employee™s 
testimony has a ring of truth to it and was buttressed by their 
pretrial affidavits given to the Board at times close to when the 
conversations with Mahone occurred.  I am suspect of Ma-
hone™s testimony, in which he deni
ed all of the allegations at-
tributed to him, for the following reasons.  Mahone asserted 
that he did not become aware of the union organizing campaign 
until January 28.  In addition to crediting the above noted tes-
timony of Lovely and the other employees, which contradicts 
Mahone™s assertions, Security Ma
nager Fuerst visited the facil-
ity on January 22.  On January 23, Fuerst met with Botsford 

Security Director Dave Brower, who informed him that the 
Union has made efforts to organi
ze the employees.  Fuerst me-
morialized this conversation (GC Exh. 19).  Likewise, Plasky 
told Dennis Tookes on January 21, that he wished Tookes 
would reconsider getting a union 
in the hospital.  Thus, it is 
inconceivable, with all of the 
above testimony to the contrary 
including the Fuerst memorandum, and Plasky™s statement 
about the Union, that Mahone did not know of the Union™s 
efforts to organize the employees before January 28.  Accord-
ingly, I conclude that if Security Manager Fuerst and Plasky 
knew about union organizing activity at the facility before 
January 28, then Mahone and al
l other Respondent managers 
were aware of its existence.
1  Accordingly, I find that Mahone 
made the statements attributed to him by the above noted em-
ployees. 
                                                          
 1 Fuerst is not an employee at the 
Botsford facility.  Rather, his work 
location is in West Allis, Wisconsin.  
He arrived at the Botsford facility 
on January 22, to assist in the investig
ation of the paycheck situation.   
 SODEXHO MARRIOTT SERVICES 547Therefore, I conclude that the General Counsel sustained its 
burden of proof regarding paragraphs
 7(a), (b), (c), (d), (e), (f), 
(h), (j), (k), (l), (o), (p), (q), 
and (r) of the complaint.  In regard 
to paragraph (g) of the complaint, employee Cecelia McBride 
testified that she attended a meeting at the end of January 1998, 
which was conducted by Mahone a
nd Connie Silverstein.  Dur-
ing the course of the meeting, a union video was shown to the 
employees.  At the conclusion of the meeting, McBride testified 
that Mahone stated that the Union would provide the employees 
with lies to which McBride responded that the Employer has 
lied about certain issues.  Under these circumstances, I do not 
find that McBride™s testimony regarding any statements that 
were made by Mahone during the course of the meeting vio-
lated the Act.  Thus, I recommend that paragraph 7(g) of the 
complaint be dismissed.  Concer
ning paragraphs 7(i), (m), and 
(n), the General Counsel did not present any evidence to sustain 
those allegations.  Therefore, I recommend that paragraphs 7(i), 
(m), and (n) be dismissed. 
In summary, I find that Mahone made the statements attrib-
uted to him in the noted paragr
aphs and conclude that those 
statements tend to coerce employees in the exercise of their 
Section 7 rights and that they violate Section 8(a)(1) of the Act.  
See 
T&J Trucking Co., 
316 NLRB 771 (1995) (threatening 
discharge); 
Tube-Lok Products, 209 NLRB 666, 669 (1974) 
(futility of selecting a union as collective-bargaining repre-
sentative); 
Marriott Corp., 
310 NLRB 1152 (1993) ( promising 
a wage increase during union campaign); and 
House Calls, Inc., 
304 NLRB 311, 319 (1991) (coercive interrogation).
    2.  Allegations concerning Debbie Brandemihl 
The General Counsel alleges in paragraph 8(a) of the com-
plaint that in early February 
1998, Retail Manager Brandemihl 
threatened employees with loss of wages if employees selected 
the charging party as their collective-bargaining representative. 
Employee Reginald Burines testified that he had a conversa-
tion with Brandemihl in early February 1998, wherein she 
raised the issue of the Union 
promising a $3-an-hour raise to 
employees, and questioned if that was guaranteed as unions 
make a lot of promises they cannot keep.  Burines admitted that 
Brandemihl did not say anything
 about benefits during the con-
versation and did not threaten him with a loss of wages if the 
Union was selected as the bargaining representative.  Bran-
demihl testified that she did ha
ve a conversation with Burines 
wherein she told him that if the Union came in, you could get a 
raise or you could not get a raise. 
Under these circumstances, I do not find that the Act was 
violated and recommend that pa
ragraph 8(a) be dismissed. 
3.  Allegations concerning John Samara 
The General Counsel asserts in paragraph 8(b) of the com-
plaint that on April 30, Samara threatened an employee with 
discharge if the employee contin
ued to wear buttons in support 
of the Charging Party.   
The General Counsel did not present any evidence to sustain 
this allegation.  Accordingly, 
I recommend that paragraph 8(b) 

be dismissed.   
4.  Allegations concer
ning Connie Silverstein 
The General Counsel alleges in pa
ragraphs 9(a), (b), (c), and 
(d) of the complaint that on Febr
uary 13, Silverstein in an em-
ployee meeting threatened employees with discharge and loss 
of benefits, gave employees th
e impression that their activities 
on behalf of the Union were un
der surveillance, and solicited 
employees to report back to 
Respondent regarding other em-
ployees™ activities on behalf of the Union.   
Employee Rodney Howard testified that he attended a meet-
ing on February 13, conducted
 by Silverstein and Mahone 
wherein a union-related video was shown to the employees.  
After the completion of the vide
o, Silverstein asked employees 
their opinion of the video to which some responded they were 
for unions and others were agains
t them.  Silverstein told the 
employees that she has received reports that union organizers 
were harassing them and if this 
was true to let her know about 
such conduct.  Howard further tes
tified that Silverstein stated at 
the meeting that she knew which employees were for the Un-
ion. Silverstein testified that sh
e did conduct a number of em-
ployee meetings at which union vi
deo™s were shown but denied 
the remarks that were attributed to
 her.  In regard to the allega-
tions set forth in paragraphs 9 (a),
 (b), and (d) of the complaint, 
the General Counsel did not present any evidence to sustain 
such violations.  Accordingly, I recommend that those para-
graphs be dismissed. With respect to paragraph 9(c) of the complaint, I have grave 
doubts that Silverstein told employees at the February 13 meet-
ing that she knew who was for the Union.  In this regard, before 
the election petition was filed on February 5, Director of Em-
ployee and Labor Relations David Bradford visited the Bots-
ford Hospital facility and conducted extensive management 
training on what you can do and not do during an election cam-
paign.  Bradford instructed 
Respondent™s managers in atten-
dance at this mandatory training, including Silverstein, not to 

engage in any ﬁTIPSﬂ (threats, 
interrogation, promises, or spy-
ing).  Bradford credibly testifie
d that he utilized four videos 
during the course of the campaign that were shown to small 

groups of employees at the facility.  The videos were also 
shown during the course of the h
earing.  The video™s, entitled, 
ﬁLittle Card-Big Trouble,ﬂ ﬁBehind the Promises,ﬂ ﬁThe Party 

is Over,ﬂ and ﬁSEIU 25th Hourﬂ  (R
. Exh. 2, 3, 4, and 5), show 
that you can lose wages and benefits through bargaining, that 
there is no obligation to continue all existing benefits, it is not 
an unfair labor practice to offer less, that union™s can trade 
away emoluments, and current be
nefits could be less through 
collective bargaining.  I conclude that the video™s are legitimate 

campaign propaganda and are not violative of the Act.  I find, 
however, that the propaganda set forth in the video™s caused 
Howard to interpret that Silverstein knew who was for the Un-
ion.  I fully credit Silverstein™s denial that she never stated dur-
ing the course of the February 13 meeting that she knew who 
was for the Union.  As set forth later in the decision concerning 
the discharge of Howard, I have grave concerns about his 
credibility as a witness.  Thus, I find that Silverstein did not 
make the statement attributed to her by Howard. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 548Under these circumstances, I fi
nd that the General Counsel 
has not proven the allegations in paragraph 9(c) of the com-
plaint and recommend that they be dismissed. 
5. Allegations concerning Kirk McBride and Gilbert Sherman 
The General Counsel asserts in paragraph 10 of the com-
plaint that during employee 
meetings in early March 1998, McBride and Sherman threatened employees with loss of bene-
fits if the employees selected the Charging Party as their collec-
tive-bargaining representative.   
Employee Carol Hammond tes
tified that she attended a 
March 3 meeting in the linen room conducted by McBride and 
Sherman wherein they stated that employees could lose their 
benefits and wages would decrease if they selected the Union 
as their collective-bargaining representative.  Employee Renee 
Hinton testified that she attended a meeting conducted by 
McBride in the first week of March 1998, wherein McBride 
said the employees could lose al
l their benefits and would have 
to negotiate all over again on bene
fits.  Based on my review of 
the four video™s discussed above, I am of the opinion that 
McBride and Sherman merely rest
ated what was contained in 
the election campaign video™s a
nd did not independently state 
to employees that wages or benefits would decrease if the Un-
ion was voted in.  I base this conclusion on McBride™s position 
as human resources director, his experience in election cam-
paigns and the fact that he assisted Bradford with the training of 
managers prior to the commencement of the Respondent™s elec-tion campaign.  Moreover, I fully credit the denials of McBride 
and Sherman that they never threatened employees with the 
loss of benefits in any meetings 
that they conducted at the Bots-
ford facility. 
Under these circumstances, I find that the allegations set 
forth in paragraph 10 of the complaint have not been estab-

lished and recommend that they be dismissed. 
D.  The 8(a)(1) and (3) Violations 
1. The termination of Dennis Tookes 
Dennis Tookes commenced work with Botsford Hospital in 
August 1992 as a housekeeper, and 
continued employment with 
Respondent after January 1, when they took over the Hospital™s 
environmental service responsib
ilities.  He possessed an un-
blemished work record, having ne
ver been disciplined at Bots-
ford Hospital or Respondent until January 22. 
Tookes was one of the earliest supporters of the Union and met with Union Organizer, Lovely, on December 15, in the 
Hospital cafeteria to discuss the possibility of getting the Union 
to represent Respondent™s employees.  Tookes credibly testified 
that on that date, while he was talking to Lovely, Mahone ob-
served them engaged in conversa
tion.  Indeed, later that day, 
Mahone stopped Tookes and asked 
him who was that lady.   
On January 15, Tookes met Lovely in the cafeteria and told 
her a number of employees wanted to sign up for the Union.  

He obtained additional union authorization cards and com-
menced passing them out.  The next day, Mahone said, ﬁI heard 
you were passing out union cards.ﬂ 
Tookes met again with Lovely in the cafeteria on January 21, 
and saw Mahone observing their c
onversation and witnessed he 
and other employees signing union authorization cards.   
In an afternoon meeting on January 21, Mahone announced 
to approximately 25 assembled em
ployees that their paychecks 
would arrive late because of delays experienced by the airborne 
express carrier.  The mood of the employees became agitated, 
as this was the second time 
since Respondent took over on 
January 1, that the paychecks were late.  A number of employ-

ees including Tookes said, ﬁ[N]o pay, no work.ﬂ  Mahone re-
plied that ﬁif you sign out, you will be fired.ﬂ  Tookes became 
the spokesperson for the group and demanded in a loud voice to 
see Silverstein.  The group of 
employees then proceeded to 
Respondent™s office and alt
hough Tookes denied banging and 
kicking on the office door and using profanity, I find based on 
the credible testimony of Rona
ld Plasky, Debbie Brandemihl, 
Office Manager Cheryl Kniffen, and Food Service Manager 
Sharon Ciaramitaro that Tookes 
did kick the office door and 
use profanity.  He said, ﬁ[W]here is my pay check, mother-

fucker,ﬂ ﬁ[Y]ou got paid asshol
e, give me your money,ﬂ ﬁand 
where is fucking, Connie.ﬂ  Plasky was able to locate 
Silverstein and security was summoned to break up the crowd 
and order employees to return to their jobs.  While the crowd 
was breaking up, Silverstein came 
out of her office and briefly 
met with Tookes and the other employees but replied that she 

would not answer his questions because of the crowd™s hostility 
and returned to her office. 
Immediately after the crowd 
disbursed, Mahone followed 
Tookes, Darryl Dillard, and Richard Bowie into the restroom.  

The three employees credibly testified that Mahone said, ﬁDen-
nis, your to out spoken and they don™t like that, watch your 
step, Ron and Connie are out to fire you guys and clean house.ﬂ 
On January 22, Tookes went to 
pick up his paycheck but was 
told by Samara that his check was not there and he should pro-
ceed to the office.  Tookes immediately went to the office and 
was told by Silverstein that he was being terminated.  He was 
given a January 22 letter that states in pertinent part: 
 This letter serves as formal notification that your employment 
with Marriott Management Services is hereby being termi-
nated effective immediately for the following work related in-
fractions which occurred on January 21, 1998; 
1.  Gross Misconduct 
2.  Insubordination 
3.  Verbal Accosting of a manager 
4.  Failure to return to work as instructed by manage-
ment  Tookes proceeded to fill out paper work for the next 30 min-
utes but at no time did Silverstei
n or any other respondent offi-
cial discuss with or explain to him any of the four reasons set 

forth in the letter as gr
ounds for the termination. 
The General Counsel asserts in paragraph 23 of the com-
plaint that Tookes was terminated because he concertedly com-
plained to Respondent regarding the failure of Respondent to 
distribute paychecks as previous
ly promised.  The Respondent 
takes the position that Tookes was lawfully terminated for the 
reasons set forth in the January 22 letter, with specific emphasis 
on the fact that he banged and kicked the office door and ut-
tered profanity to Plasky and Silverstein.  
The protected nature of Tooke
s and other employees efforts 
to protest Respondent™s timely 
delivery of their paychecks has 
 SODEXHO MARRIOTT SERVICES 549long been recognized by the Board who has held that similar 
conduct comes within the guarantees of Section 7 of the Act.  
See 
Joseph De Rairo, DMD, P.A., 
283 NLRB 592 (1987).  The 
Board has also held in 
Mike Yurosek & Sons,  
306 NLRB 1037, 
1038 (1992), that ﬁindividual action is concerted where the 
evidence supports a finding that the concerns expressed by the 
individual are [sic] logical outgrowth of the concerns expressed 
by the group.ﬂ  In this case, 
I find that Tookes™ complaints, on 
his own and the employees behalf
, about the delayed paychecks 
and the statement ﬁ[N]o work, no 
pay,ﬂ fall within protected 
concerted activity.  See 
Meyers Industries, 
268 NLRB 493, 497 
(1984).  This action, coupled 
with Mahone™s January 21 state-
ment that if you sign out, you will be fired, and the restroom 

conversation on the same day lead
s me to the inescapable con-clusion that Tookes was terminated for engaging in protected 

concerted activity over the paych
eck issue.  Moreover, I find 
that Tooke™s use of the words ﬁmotherfucker,ﬂ ﬁasshole,ﬂ and 

ﬁwhere is fucking Connieﬂ while impulsive and ill advised, is 
not such violent or outrageous conduct which would render 

Tookes unfit for continued employment.  See 
Burle Industries, 300 NLRB 498, 503Œ504 (1990).  In this regard, I note that for 

the 6 years of employment with Botsford Hospital and Respon-
dent, Tookes had an unblemished work record.
2   The General Counsel also alleges in paragraph 28 of the 
complaint that Tookes was term
inated because of his active 
participation in union activities. 
In Wright Line, 251 NLRB 1083 (1990), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the Board 

announced the following causation test in all cases alleging 
violations of Section 8(a)(3) or violations of Section 8(a)(1) 
turning on employer motivation.  First, the General Counsel 
must make a prima facie showing sufficient to support the in-
ference that protected conduct wa
s a ﬁmotivating factorﬂ in the 
employer decision.  On such a s
howing, the burden shifts to the 
employer to demonstrate that th
e same action would have taken 
place even in the absence of th
e protected conduct.  The United 
States Supreme Court approved and adopted the Board™s 
Wright Line test in 
NLRB v. Transportation Management 
Corp., 
462 U.S. 393, 399Œ403 (1993).  In 
Manno Electric, 
321 
NLRB 278, 280 fn. 12 (1996), the Board restated the test as 
follows.  The General Counsel has the burden to persuade that antiunion sentiment was a substan
tial or motivating factor in 
the challenged employer decision.  The burden of persuasion 
then shifts to the employer to 
prove its affirmative defense that 
it would have taken the same action even if the employee had 
not engaged in protected activity. 
For the following reasons, I find that the General Counsel 
has made a strong showing that the Respondent was motivated 
by antiunion considerations in 
terminating Tookes.  First, the 
evidence establishes that Mahone knew Tookes met with 
Lovely in the hospital cafeteria on a number of occasions and 
signed a union authorization card
 on January 21.  Second, Ma-
hone accused Tookes of passing out union cards.  Third, Ma-
                                                          
 2 I make this finding, notwithsta
nding the Respondent™s argument, 
that work-related infractions such 
as gross misconduct, insubordination, 
and profanity may be grounds for immediate dismissal. 
hone informed Tookes on January 21, that Connie was ready to 
fire him and they will clean house.   
The burden shifts to the Respondent to establish that the 
same action would have taken place even in the absence of the 
employee™s protected conduct. 
The Respondent contends, as se
t forth in the January 22 let-
ter, that Tookes was lawfully 
terminated for his actions on 
January 21, when he banged and kicked on the office door and 
uttered profanity to Plas
ky and Silverstein.   
I find that the reasons advan
ced by Respondent are pretex-
tual and suggest a predetermined 
plan to create a reason to ter-
minate Tookes and rid the facilit
y of one of the leading union 
activists.  I base this finding on 
the fact that Mahone and other 
management officials had know
ledge of Tookes union activi-
ties, accused him of passing out
 union authorization cards, and 
told him in the restroom that Connie was ready to fire him.  It is 

apparent to me that the Re
spondent seized upon Tookes bang-
ing and kicking on the door and uttering profanity to shield its 
true motivation and reasons for the termination.  I also note that 
Tookes was a longstanding employ
ee at Respondent with an 
unblemished work record and 
at no time did the Respondent 
discuss, explain or give him 
an opportunity to respond to the 
reasons for the termination. Thus, I find that the Respondent 

relied upon pretextual reasons to shield its true motivation for 
Tooke™s termination. Accordingly, for the reasons not
ed above, I find that the Re-
spondent terminated Tookes either
 for his engaging in protected 
concerted activities in violation 
of Section 8(a)(1) of the Act or 
for his engaging in union related 
conduct in violation of Section 
8(a)(1) and (3) of the Act.   
2. The terminations of Ebony Thurmand and 
Shalonda Davidson  
The General Counsel alleges in paragraph 26 of the com-
plaint that Thurmand and Davids
on were terminated because of 
their activities on behalf of, and 
in support for, the Union.  Con-
trary to the General Counsel™s 
argument in its brief, I do not find that the complaint alleges that these employees were ter-
minated because of engaging in 
protected concerted activities.  
The Respondent opines that both 
employees were terminated 
for legitimate business reasons because they falsified company 
documents signed out but noted 3:30 p.m. on the timesheet.  In 
this regard, the timesheet refl
ects that Mahone signed his ini-
tials next to the entries of Thurmand and Davidson and in-

formed both employees that if they signed out it could be 
grounds for job abandonment. 
Thurmand and Davidson commenced work as housekeepers 
for Botsford Hospital on October 1, 1997, and continued em-
ployment with Respondent after 
January 1.  Neither employee 
was disciplined during the course of their employment until 
January 22. 
Thurmand and Davidson credibly te
stified that they were in 
the hospital cafeteria on January 21, with union organizer 
Lovely and other coworkers, 
and were observed by Mahone 
when they signed union author
ization cards.  Mahone asked 
both employees what were they doing. 
Around 2 p.m. on January 21, 
Thurmand and Davidson at-
tended a group meeting wherein Mahone apprised those in 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 550attendance that their paychecks 
would be delayed because of 
problems with the airborne express carrier.  Employee Dennis 
Tookes, who also attended the meeting said, ﬁ[N]o work, no 
payﬂ and Mahone replied to th
e employees at the meeting, 
ﬁ[T]hat if you sign out, you will 
be fired.ﬂ  As the meeting was 
about to break up, Thurmand and Davidson were upset and 
decided to sign out putting there regularly scheduled 3:30 p.m. 
sign-out time on the timesheet 
although it was approximately 
an hour earlier (2:15 or 2:30 p.m.).  A number of the employees 

demanded to see Silverstein and the group proceeded down the 
hall to Respondent™s offices.  After Mahone ordered all the 
employees to return to work, both employees credibly testified 
that they went directly to thei
r work stations, restocked their 
carts, and proceeded to the linen room.  Neither Mahone nor 
any other respondent representative could conclusively estab-
lish that Thurmand and Davidson le
ft the facility or abandoned 
their work area.  Around 3 p.m.
 on January 21, Thurmand gave 
a union authorization card to a coworker and testified that she 
was observed by Mahone who said, ﬁ[T]hat he heard that some-
one named Jeanette was here 
earlier from the union hall.ﬂ 
On January 22, when both empl
oyees were given their pay-
checks, Respondent apprised them
 that they were being termi-
nated for signing out early.  Each employee informed Mahone 

and Silverstein that while they signed the timesheet 1 hour 
early, neither left the facility, nor punched out until their regu-
larly scheduled 3:30 p.m. shift ended.   
Under Wright Line, supra, the General Counsel has the bur-
den to persuade that antiunion 
sentiment was a substantial or 
motivating factor in the challenged employer decision.  The 
burden of persuasion then shifts to the employer to prove its 
affirmative defense that it w
ould have taken the same action 
even if the employee had not 
engaged in protected activity. 
I find that the General Counsel has established that the Re-
spondent was motivated by anti
union considerations in termi-
nating Thurmand and Davidson.  In this regard, Mahone ob-
served both employees signing
 union authorization cards on January 21, and later in the afternoon observed Thurmand give 
a union card to a fellow employee.   
Respondent takes the position that both employees were ter-
minated for falsification of co
mpany documents and refusal to 
complete job tasks.  I find revealing that both employees were 
terminated the very next day 
after signing union authorization 
cards and that neither employee has an adverse work record.  

Second, both employees informed Respondent on the date of 
their discharge that they did not leave the facility at 2:30 p.m., 
but returned to their work area and did not punch out until there 
scheduled 3:30 p.m. work shift ended.  At no time, however, 
did Respondent attempt to inve
stigate these assertions by 
checking with other employees or reviewing the timeclock to 
verify if the employee™s statements were accurate.
3  In this regard, employee Renee Hinton credibly testified that she saw 

Thurmand and Davidson punch out at
 3:30 p.m. on January 21.  
Moreover, Director of Employ
ee and Labor Relations David 
Bradford admitted that if Thurmand and Davidson did not leave 
                                                          
                                                           
3 Respondent™s posthearing motion to strike the assertions in fn. 7 of 
the General Counsel™s brief is granted.  As admitted by the General 
Counsel, no such testimony appears in the transcript. 
the facility at 2:30 p.m. and returned to their work area before 
punching out at 3:30 p.m., they should not have been termi-nated.  Lastly, examples of employee sign in/sign out sheets 

show that other employees have 
placed incorrect entries on the 
timesheets but were not discipli
ned (GC Exh. 22, 23, and 24).  
While Respondent argues, in regard to these other employees 
that it was not brought to their attention, I find that had they 

investigated the assertions rais
ed by Thurmand and Davidson 
and examined other employee 
sign in/sign out sheets, they would have uncovered other 
incorrect entries.   
Therefore, I conclude that Respondent did not conduct an 
impartial investigation, review 
other employee sign in/sign out 
sheets or check the timeclock, because Thurmand and Davidson 

engaged in protected conduct an
d were active union adherents. 
In sum, the General Counsel made a strong prima facie case by presenting conclusive evidence showing that the union ac-
tivity of Thurmand and Davidson was a motivating factor in the 
Respondent™s decision to term
inate them.  Respondent has 
failed to carry its substantia
l burden of showing by a prepon-
derance of the evidence, that in the absence of their union activ-
ity, the Respondent would have taken the same action.  Accord-
ingly, I find that by terminating Thurmand and Davidson on 
January 22, the Respondent violat
ed Section 8(a)(1) and (3) of the Act. 
3.  The terminations of Denni
s Barber and Darryl Dillard 
The General Counsel alleges in paragraph 26 of the com-
plaint that Dennis Barber, a 10-year employee, and Darryl Dil-
lard, a 3-year employee, was terminated because of their activi-
ties on behalf of, and in support for, the Union.  Respondent 
contends that both employees were terminated for legitimate 
business reasons because they willfully falsified company re-
cords by signing in at 7 a.m., when admitting to being 1-hour 
late for work.  
Barber and Dillard signed uni
on authorization cards on Janu-
ary 21, and were observed by Mahone talking to Lovely in the 
cafeteria.  Both employees participated in the paycheck protest 
and after the crowd dispersed to return to work, Mahone fol-
lowed Dillard into the locker room.  Mahone told Dillard off 
the record, ﬁ[T]hat they were there to fire everyone in his de-
partment.ﬂ  Indeed, before Dill
ard was discharged on February 
3, Respondent conducted a criminal search to discern whether 
he was convicted of any feloni
es from 1991 to the present.   
On January 26, Barber called in around 7 a.m. and informed 
then-supervisor, Gloria Fox, that
 he and Dillard would be late 
for work.  The employees arrived around 8 a.m. but were un-

able to sign the timesheet since it was collected and forwarded 
to the office.  Both employees discussed the matter with Fox, 
who promised to put their names on the deviation sheet.
4  At 
the end of the day on January 26, both Barber and Dillard 

signed the timesheet to reflect that they worked from 7 a.m. to 
3:30 p.m., rather than from 8 a.m.
 to 3:30 p.m. On January 30, 
Plasky spoke with both employees and asked whether they 
were late on January 26.  They both admitted that they arrived 
1-hour late on January 26 and Plasky said, ﬁ[D]on™t worry 
 4 A deviation sheet is filled out by a supervisor if an employee is 
late.  The employee is paid for the 
hours he/she is actually present and 
working at the facility.  SODEXHO MARRIOTT SERVICES 551about it.ﬂ  On February 3, bot
h employees were called to the 
office and were told by Silverst
ein that because their names did not appear on the deviation sheet 
for January 26, they would be 
terminated for falsification of company records.   
Under Wright Line, supra, the General Counsel has the bur-
den to persuade that antiunion 
sentiment was a substantial or 
motivating factor in the challenged employer decision.  The 
burden of persuasion then shifts to the employer to prove its 
affirmative defense that it w
ould have taken the same action 
even if the employee had not 
engaged in protected activity. 
I find that the General Counsel has established that the Re-
spondent was motivated by anti
union considerations in termi-
nating Barber and Dillard.  In
 this regard, Mahone observed both employees signing union aut
horization cards on January 
21, and later in the afternoon told 
Dillard that they were out to 
fire everyone in his department.   
Respondent takes the position that both employees were ter-
minated for falsification of company records and that their 
names did not appear on the January 26 deviation sheet.  I find 
telling that Fox, who was not call
ed by Respondent to testify, 
did put Barber and Dillard on the deviation sheet for coming in 
at 8 a.m. on January 26.  During the February 3 termination 
meeting, Respondent made no atte
mpt to check with Fox as to 
the assertions raised by the employees that she promised to 
place their names on the deviation sheet.  I conclude that when 
Silverstein told Barber and Dillard that their names did not 
appear on the deviation sheet, she misrepresented this fact be-
cause of their active support and activity on behalf of the Un-
ion.  I also credit Barber™s and Dillard™s testimony that at the 
end of the day on January 26, 
while 30 employees were waiting 
behind them to sign out, they automatically signed the time-

sheet with their regular 7 a.m. to 3:30 p.m. hours of work, 
rather then willfully trying to get paid for an hour they did not 
work.  In this regard, as reflected in Fox™s January 30 memo-
randum, she did put Barber and Dillard on the deviation sheet 
that should have resulted in both employees being paid for their 
actual work hours of 8 a.m. to 3:
30 p.m. (GC Exh. 25.)  It is 
also highly suspect, that a num
ber of other employees signed 
time-sheets either at the beginning 
of or at the end of the day 
with their starting and quitting t
imes, yet none of these employ-
ees were terminated.  Lastly, I find telling that Plasky told both 
employees not to worry about the discrepancy when they both 
admitted being 1-hour late.  Thus, I conclude that the Respon-
dent manufactured reasons to s
upport the terminations of Bar-
ber and Dillard.  The evidence supports and, I find, that the 
protected conduct of these employees was the true reason for 
their terminations. 
In sum, the General Counsel established a strong prima facie 
case by presenting conclusive ev
idence showing that the union 
activity of Barber and Dillard was a motivating factor in the 

Respondent™s decision to term
inate them.  Respondent has 
failed to carry its substantia
l burden of showing by a prepon-
derance of the evidence, that in the absence of their union activ-
ity, the Respondent would have taken the same action.  Accord-
ingly, I find that by terminati
ng Barber and Dillard on February 
3, the Respondent viol
ated Section 8(a)(1) 
and (3) of the Act. 
4. The performance appraisal of Richard Bowie 
The General Counsel alleges in paragraph 26 of the com-
plaint that Richard Bowie™s performance appraisal was lowered 
because of his activities on behalf of, and in support for, the 
Union.  Respondent opines, that
 Bowie™s performance appraisal 
was legitimately lowered when
 another supervisor who had 
direct knowledge of his performance reviewed it.   
In early February 1998, employee Richard Bowie had a con-
versation with Mahone in the hallway of the hospital.  Mahone 
asked Bowie why he wanted to be in the Union and then said,  
ﬁ[H]e was a union buster, would clean house and would get rid 
of all the bad workers.ﬂ  On February 12, Bowie was shown his 
performance evaluation by his then supervisor who was shortly 
leaving Respondent™s employ.  The ratings for each factor were 
scored as 1™s and 2™s on a 1Œ5 s
cale with 1 being the highest 
rating.  Mahone testified that th
e supervisor only supervised 
Bowie for 3 or 4 days before he prepared the evaluation and 

overstepped his bounds by comple
ting the numerical and narra-
tive ratings for Bowie and 40 other employees.  In this regard, 
Mahone asserted that it was necessa
ry for him to rewrite all of 
these evaluations and discuss them with each of the employees.  

On February 16, Bowie attende
d a meeting with Mahone, Con-
nie Silverstein, and employee Carol Hammond as a witness.  
Mahone apprised Bowie that he 
was now his direct supervisor 
and showed Bowie his revised performance appraisal that he 
changed to now reflect lower ra
tings in several categories.  
Mahone crossed out the prior supervisor™s signature and in-serted his own.  After the 
meeting, Mahone told Bowie, 
ﬁ[T]hat™s what you get for union organizing.ﬂ 
Under Wright Line, supra, the General Counsel has the bur-
den to persuade that antiunion 
sentiment was a substantial or 
motivating factor in the challenged employer decision.  The 
burden of persuasion then shifts to the employer to prove its 
affirmative defense that it w
ould have taken the same action 
even if the employee had not 
engaged in protected activity. 
I find that the General Counsel has established that the Re-
spondent was motivated by anti
union considerations in lower-ing Bowie™s performance appraisal.  In this regard, I fully credit 

Bowie™s unrebutted testimony that
 Mahone told him, ﬁ[T]hat™s 
what you get for union organizing.ﬂ  Indeed, although Mahone 
testified at length during the hearing, he never denied the 
statement attributed to him by Bowie.  Based on my earlier 
discussion regarding Mahone™s cred
ibility, I find that he made 
the above statement to Bowie. 
In sum, the General Counsel established a strong prima facie 
case by presenting conclusive ev
idence showing that the union 
activity of Bowie was a motivati
ng factor in the Respondent™s 
decision to lower his performance
 evaluation.  Respondent has 
failed to carry its substantia
l burden of showing by a prepon-
derance of the evidence, that in the absence of his union activ-

ity, the Respondent would have taken the same action.  In this 
regard, I reject Respondent™s ar
gument that because it issued a new performance evaluation to Bowie, it did not violate the 
Act.  I find that the initial action of lowering Bowie™s perform-
ance evaluation was solely undertaken to punish him for engag-
ing in protected activities.  Acco
rdingly, I find that by lowering 
Bowie™s performance evaluation on February 16, the Respon-

dent violated Section 8(a)(1) and (3) of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 5525. The termination of Cecelia McBride 
The General Counsel asserts in paragraphs 24 and 26 of the 
complaint that Cecelia McBride was terminated on February 
27, because she refused to answer
 questions at a meeting that 
she had reasonable cause to believ
e would result in disciplinary 
action against her, and because 
of her activities on behalf of, 
and in support for, the Union.   
Respondent argues that McBride was terminated for refusing 
to complete a work assignment and no investigatory interview 
or meeting was held on February 27.   
McBride was hired at Botsford Hospital on August 26, 1997, 
and continued her employment w
ith Respondent after the take-
over on January 1.   
McBride was present in the cafeteria with Lovely and fellow 
employees on January 21, and cr
edibly testified that Mahone 
observed her and other employees sign union authorization 
cards.   
McBride attended an inservice 
meeting in late January 1998, 
wherein a video about the Union was shown to those employ-

ees in attendance.  At the conc
lusion of the meeting, McBride 
responded to a statement of Connie Silverstein that the Union 
was spreading lies during the election campaign with the state-
ment that Respondent has also lied about certain issues.    
McBride credibly testified about several instances after the 
January 1 takeover, wherein Re
spondent permitted employee 
witnesses to attend meetings 
when work problems are dis-
cussed between a supervisor and an employee.  For example, 
McBride was permitted to have an employee witness at a Feb-
ruary 17 meeting she had with John Samara, to discuss a work 
problem in environmental servic
es.  Additionally, on February 
21, McBride attended another m
eeting with an employee wit-
ness and was given a coach and counseling memorandum by 
Samara.  Silverstein testified that after the takeover, she became 
aware that Botsford had a practice of permitting employee wit-
nesses to be present and attend
 meetings when work problems 
are discussed between a supervisor and an employee.  In order 
to accommodate employees during the transition period, Re-
spondent decided to continue this practice during the months of 
January to late February 1998, de
spite the fact that Respondent 
had no such policy at any of its 
facilities nationwide.  Indeed, 
after discussing this issue with
 Sherman, Silverstein communi-
cated to all her supervisors arou
nd February 25, that the prac-
tice of permitting employee witnesses to attend work-related 
discussions between a supervisor
 and an employee must cease 
immediately.  Silverstein estimated that during the 2-month 

period, approximately five or 
six meetings took place in the 
presence of an employee witness.   
McBride was out of work for about 1 week and returned on 
February 27.  Around 8:45 a.m. Mahone saw McBride in the 

elevators and requested that she report to the linen room at the 
completion of her current duties.  McBride replied, ﬁI told you 
guys I was not going to do the Linen, you took me out of the 
Linen, I don™t want to do the Linen.ﬂ  Mahone requested that 
McBride report to his office to
 discuss the matter.  McBride 
reported to the office around 
9:35 a.m. accompanied by em-
ployee witness Rodney Howard.  Mahone requested that fellow 
Managers Dee Houston and John 
Samara attend the meeting 
and Manager William Prout was already in the office perform-
ing other duties.  Ma
hone requested that Howard report back to 
his work area, and McBride protested that she wanted an em-
ployee witness before she would participate in the meeting. 
Mahone informed McBride that Respondent did not have a 
policy or practice requiring that 
an employee witness be present 
at meetings of this nature.  Howard was instructed to leave the 

meeting and he returned to his work area.  Mahone commenced 
the meeting and restated that 
Respondent did not have a policy 
of permitting employee witnesse
s to attend meetings concern-

ing work problem issues between a supervisor and an em-
ployee. Mahone told McBride to report to the linen position for 
the remainder of the day and to work with Gloria Fox.  Mc-
Bride again protested and stated that it was unfair that there 
were other managers in the office, and she was not entitled to a 
witness.  Mahone then asked McBride to provide a specific 
reason why she could not perform the linen room assignment.  
McBride protested again that she did not have a witness and the 
meeting was unfair.  Mahone again asked McBride if she had 
any documentation that would prevent her from performing the 
linen room assignment.  McBride refused to answer Mahone™s 
questions.  Mahone then told McBride that if she did not report to the linen position and refused to respond to his questions, it 
would be a violation of Responde
nt™s work rules and an act of insubordination, giving rise to 
immediate termination.  Mc-
Bride stood silent and Mahone said, ﬁ[B]y acting silent and not 
responding to me you are indicating to me that you are refusing 
to work in the position I am assi
gning.  This action is in viola-tion of Respondent™s work rules, is an act of insubordination, 
and grounds for immediate te
rmination.ﬂ  Mahone, after 
McBride remained silent, terminated her effective immediately 
and demanded her ID badge and any other property of the Hos-
pital that she had in her possession. 
Under Wright Line, supra, the General Counsel has the bur-
den to persuade that antiunion 
sentiment was a substantial or 
motivating factor in the challenged employer decision.  The 
burden of persuasion then shifts to the employer to prove its 

affirmative defense that it w
ould have taken the same action 
even if the employee had not 
engaged in protected activity. 
I find that the General Counsel has established that the Re-
spondent was motivated by anti
union considerations in termi-
nating McBride. In this regard, Mahone was aware that 
McBride signed a union authorization card on January 21, and 
Silverstein knew from the dialogue she had with McBride in 
the inservice meeting, that she was an active suporter of the 
Union. Respondent relies on McBride™s refusal to accept the work 
assignment in the linen room a
nd comply with orders as the 
reason for her termination 
(R. Exh. 16, item 9). 
I am aware that Respondent knew that McBride was an ac-
tive union supporter and signed a union authorization card on 
January 21.  On the other hand, McBride admitted going to the 
laboratory to clean the restrooms rather than to the linen room 
as instructed.  Likewise, the re
cord establishes that Respondent 
knew about other employees that signed union authorization 

cards on January 21, yet those em
ployees were not terminated.   
Under these circumstances, I c
onclude that the Respondent 
has met its burden and find that it would have terminated 
 SODEXHO MARRIOTT SERVICES 553McBride for refusing to follow a work assignment even in the 
absence of her union activities.   
The General Counsel also argues that McBride was terminated 
because she refused to participate in a meeting that she reasona-
bly believed could lead to discipline without a witness and that 
the Respondent altered its policy 
of allowing employee witnesses 
as a result of the employee engaging in union activity.  
It is axiomatic that an employee has a Section 7 right to re-
quest union representation at an investigatory interview where 
the employee reasonably believes that the investigation will result 
in disciplinary action.  
NLRB v. J. Weingarten, 
420 U.S. 251 
(1975).  The Board in 
Baton Rouge Water Works Co.,
 246 NLRB 
995 (1979), held that under the Supreme Court™s decision in 
Weingarten
, an employee has no Section 7 right to the presence 
of his union representative at a 
meeting with his employer held 
solely for the purpose of informing the employee of, and acting 
upon, a previously made disciplina
ry decision.  It went on to 
state, however, that if an em
ployer engages in any conduct be-
yond merely informing the employee of, and acting upon, a pre-
viously made disciplinary decision, the full panoply of protec-
tions accorded the employee under 
Weingarten may be applica-
ble.  In Sears, Roebuck & Co., 
274 NLRB 230 (1985), the Board 
held that nonunion employees do not have the same right of rep-
resentation.  Indeed the General Counsel acknowledges in its 
brief that, at present, the Board recognizes Weingarten
 rights are 
only applicable to union represented employees. 
Applying the foregoing guidance 
to the instant case estab-
lishes that the employee witness is not a union representative as 
McBride™s request for Howard wa
s made at a time before the 
Board election.  Thus, the pr
otections and safeguards of 
Wein-
garten are not applicable in the subject case.
5  I also find that 
even if the 
Weingarten 
safeguards were applicable, the meeting 
was not convened for the purposes of conducting an investiga-
tion.  Rather, Mahone held the m
eeting for two reasons.  First, to explain to McBride that the 
Respondent did not have a policy 
that permitted employee witnesses at meetings held to discuss 

work problems between a supe
rvisor and an employee and 
second, to inquire whether McBride had any reasons or docu-

mentation why she could not perform the linen room assign-
ment.  At this point, it cannot be established that the meeting 
involved an investigation or th
at there was any reasonable ex-
pectation of discipline.  Thus, contrary to the General Counsel, 
I do not find that McBride was terminated for refusing to an-
swer questions at an investigatory meeting in which she re-
quested an employee witness because she had reasonable cause 

to believe that the meeting would result in disciplinary action 
being taken against her.  Like
wise, I do not find that the Re-spondent changed its practice of allowing employees to have an 
employee witness during indivi
dual meetings with Respon-dent™s agents.  In this regard, 
I find that Respondent never had a 
practice of permitting employee witnesses to be present at 

meetings regarding work problem
s between a supervisor and an employee.  Rather, I conclude as an accommodation to the 
employees during the transition 
period, the Respondent permit-
                                                          
 5 In view of this holding, Respondent™s posthearing motion to strike 
the General Counsel™s legally insufficient argument regarding Board 
precedent, is denied. 
ted employee witnesses to be present on five or six occasions at 
work problem meetings between a 
supervisor and an employee.  
In my opinion, five or six occasions does not ripen into a term 

and condition of employment nor does it establish that the Re-
spondent had a firm practice of permitting employee witnesses 
to be present at such meetings between a supervisor and an 
employee.  Therefore, if there was never a practice of permit-
ting employee witnesses to be pr
esent at individual meetings 
with Respondent™s agents, McBrid
e could not have been termi-
nated for refusing to answer questions related to a change in the 
practice.  Moreover, it was only 
after McBride refused to an-swer any questions about the 
work assignment and remained 
silent, that Mahone terminated her employment. 
For all of the above reasons, I find that McBride was termi-
nated for legitimate reasons unrelated to her protected conduct 
and not for refusing to answer 
questions at a meeting without 
an employee witness.  Therefore, I recommend that the 8(a)(1) 
and (3) allegations in paragraph 28 of the complaint relating to 
McBride be dismissed.   
6. The suspension and termination of Rodney Howard 
The General Counsel alleges in paragraph 26 of the com-
plaint that Rodney Howard wa
s suspended on February 27 and 
thereafter terminated on March 6,
 because of his activities on 
behalf of, and in support for, the Union.   
Respondent contends that Howa
rd was suspended and termi-
nated because he communicated 
threats of violence in the 
workplace rather than for his en
gaging in protec
ted conduct.   Howard commenced employment with Botsford Hospital on 
March 1, 1992, in the housekeepi
ng department and continued 
with Respondent after the takeov
er on January 1. Howard was 
one of the leading union adherents having met with Lovely in 
the cafeteria in December 1997, and again on January 21, when 

he signed a union authorization ca
rd.  He also was instrumental 
in distributing authorization car
ds, union literature, and buttons 
to other employees and discussing the benefits of the Union 
with coworkers.  On January 21, Howard participated in the 

group protest wherein employees we
re upset about the delay in 
the delivery of their paychecks.  During the course of the pro-
test, Howard told Plasky that the employees needed a union 
because they did not trust management.  Plasky said that those 
are harsh words. 
In early February 1998, Howa
rd and Mahone had a conver-
sation wherein Howard told him 
that the employees were trying 
to organize a union.  Mahone to
ld Howard that the employees 
do not need a union and everything will be all right.  On Febru-
ary 17, Mahone told Howard that if he did not vote for the Un-
ion, he could receive a raise and 
be promoted to the crew leader 
position. Secretary Cheryl Kniffen testified that on February 20, 
around 11:30 a.m. she was working in her locked office, heard 

a noise and observed Howard ex
iting the office.  She immedi-
ately notified Silverstein as Howard was not authorized to be in 
the locked office.  Howard asse
rts that he found the office door 
unlocked and opened the door to request Kniffen to inform a 

manager that he was leaving the facility to have lunch. Accord-
ing to Howard, Kniffen promised to apprise a manager that 
Howard was going to lunch. After Howard returned from lunch, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 554he was informed that security wanted to see him.  He went to 
the designated place and was accu
sed by security of breaking 
into the office.  The security
 person checked his key ring but 
was unable to determine that Howard possessed an extra key to 
the office.  Accordingly, he was cleared of any charges associ-
ated with breaking into the office.  Kniffen further testified that 
around 12:30 p.m. on that day, she observed Howard in the 
hallway outside of the administrative office with other employ-
ees.  Howard was pointing at Kni
ffen and saying, ﬁThere she is, 
she™s the one that told them I have a key.ﬂ  She asserts that 
Howard made the same remarks 
on February 23.  On February 
24, around 10 a.m., as Kniffen was returning to her office she 

passed Howard in the hallway, 
and heard him state, ﬁI™m going to kill everyone in the office.ﬂ  Kniffen further testified that on 
February 25, around 12 p.m., she observed Howard pointing at 
her from outside the office and said, ﬁShe™s the one.ﬂ  Kniffen 
was so concerned about Howard™s
 statements, that she filed a 
police report and reported the matter to Silverstein. 
Training Manager Judith McMahon testified that on Febru-
ary 27, around 7:45 a.m., Howard walked by the administration 
office.  She heard Howard say, ﬁ[Y]ou better watch out, I may 
have a key.ﬂ  ﬁOh, no, that™s ri
ght they changed the locks.ﬂ  A 
short while later, Howard returned to the office, jiggled the 
door and said, ﬁThere she is, she thinks I™m out to kill every-
body.ﬂ  McMahon thought that Howard mistook her for Cheryl 
Kniffen, the secretary who repo
rted what Howard previously 
stated on February 20 and 24. 
Howard met with Security Manager Fuerst in the Hospital on 
February 27, and denied making the statements attributed to 
him.  Fuerst advised Howard 
of Respondent™s zero tolerance 
policy for communicating threats of violence in the workplace 
and informed him that he was being placed on suspension 
pending further review of the incident.  On March 6, Silverstein 
notified Howard that the results of the investigation established 
that his actions and statements 
were threatening to the individu-
als involved.  As Respondent has a zero tolerance for commu-
nicating threats of violence in 
the workplace, Howard was ter-
minated effective March 6.    
Under Wright Line, supra, the General Counsel has the bur-
den to persuade that antiunion 
sentiment was a substantial or 
motivating factor in the challenged employer decision.  The 
burden of persuasion then shifts to the employer to prove its 
affirmative defense that it w
ould have taken the same action 
even if the employee had not 
engaged in protected activity. 
I find that the General Counsel has established that the Re-
spondent was motivated by antiunion considerations in sus-
pending and terminating Howard. 
 In this regard, Mahone was 
aware that Howard was one of the leading union adherents and 
signed a union authorization card 
on January 21.  Additionally, 
Mahone offered Howard a raise and promotion to the crew 

leader position if he did not vote for the Union. 
Respondent™s affirmative defens
e asserts that Howard was suspended and terminated for 
communicating threats of vio-
lence in the workplace rather than for engaging in protected 

conduct.  I find that Kniffen™s and McMahon™s testimony con-
cerning this matter to be credible, concise, and supported by the 
interview notes of Fuerst recorded on March 2, a period close 
in time to the events in questi
on (GC Exh. 18).  Howard, on the 
other hand, appeared defensive and evasive as a witness and 
steadfastly denied making any of the statements attributed to 
him.  Thus, I conclude his versio
n of events cannot be credited. 
Under these circumstances, I find that Howard was sus-
pended and terminated for comm
unicating threats of violence 
in the workplace rather than for his engaging in protected con-

duct and recommend that the 8(a)(1) and (3) allegations in 
paragraph 28 of the complaint related to Howard be dismissed.   
III.  THE UNION OBJECTIONS 
The Union objected on 10 grounds to conduct that they claim 
affected the results of the election.  As set forth in the Board™s 
Order Consolidating Cases, a number of the union objections to 
the conduct of the election are coextensive and encompassed by 
the complaint.  
1. The Union asserts that the Respondent granted wage in-
creases on the Friday before the election, only if employees 
took their union buttons off and a manager stated that raises 
will go to the no voters.  No evidence was presented to sustain 
this objection and I conclude
 it should be dismissed. 
2. The Union contends that Respondent fired 15 employees 
to discourage union activity by other employees.  In addition to 
the seven discriminatee™s alleged in the complaint the Union 
introduced evidence in only one a
dditional situation to establish 
that employees were terminated to discourage union activity.  
In this regard, the Union cont
ends that Jermol Robinson was terminated because of his protected activity.  I am not per-
suaded that Robinson was terminated because of his activities 
on behalf of the Union.  Robinson was a part-time worker who 
continued in this status after 
Respondent™s takeover on January 
1.  He did not meet with fellow employees in the cafeteria on 

January 21, and no evidence was submitted that he signed a 
union authorization card on that da
te.  His union activities were 
minor at best.  Robinson was te
rminated for lying on his em-ployment application by not reporting that he had been con-
victed of a crime during the last 5 years.  In this regard, Re-
spondent conducted a background check on Robinson because 
a coworker reported to Silverstein that Robinson along with 
other employees had made threats 
about some of the managers.  
Mahone called him into the office and asked whether he was 
convicted of a crime in the last 5 years.  Robinson admitted that 
he was convicted of a crime but told Mahone that he thought it 
occurred more than 5 years ago.  The record establishes though 
that Robinson was convicted of a felony on September 8, 1995 
(R. Exh. 22), and did not report it on his employment applica-
tion.  Under these circumstances,
 I find that the Union did not 
establish that the Respondent was motivated by antiunion con-
siderations in terminating Robinson.  Moreover, I find under 
Wright Line, that the Respondent would have taken the same 
action even in the absence of 
Robinson™s union activities.  On 
the other hand, I previously found that the Respondent termi-
nated five employees to discoura
ge union activity.  Under these 
circumstances, I conclude that
 the Respondent™s actions de-
stroyed laboratory conditions and precluded a free and fair 
election.   Thus, I conclude 
that Objection 2 should be sus-
tained. 
3. The Union asserts in this objection that Respondent 
threatened the loss of jobs 
if employees disseminated union 
 SODEXHO MARRIOTT SERVICES 555literature on nonworktime.  Employee Renee Hinton credibly 
testified that in a conversation she had with Mahone, he stated 
that it was grounds for termination if you passed out union 
literature.  I found Hinton to be a credible witness and consis-
tent with my prior findings regarding the numerous violative 
statements made by Mahone to 
employees during 
the critical period, I conclude that Mahone made the statement attributed to 
him.  Under these circumstance
s, I sustain Objection 3.  
4. The Union asserts in this objection that Respondent 
threatened employees with the loss of their 401(k) plan if they 
vote for the Union.  Employee Re
ginald Burines testified that 
on March 12, he walked in on an employee meeting held in the 
kitchen before the afternoon session of the Board election.  He 
stayed in the meeting for approximately 10 minutes and heard 
Mahone state two things concerning the Union.  Mahone told 
the employees that temporary employees could replace them 
and you could lose your 401(k) plan, if you do not vote, no.  He 
testified that he listened attentively to that last statement be-
cause he was not familiar with the term 401(k) plan.  I am in-
clined to credit Burines™s testimony to this effect.  First, he 
appeared very positive about this meeting and specifically re-
membered the term 401(k) plan. 
 Second, as stated above, I 
previously found that Mahone 
engaged in numerous independ-ent acts of 8(a)(1) conduct.  Moreover, Burines™s testimony is 
consistent with other witne
sses who attended and testified 
about other meetings held on the days of the election.  Accord-
ingly, I find conduct of that nature interferes with a free and fair 
election and sustain the objection. 
5. The Union alleges in this 
objection that Respondent™s ob-
server repeatedly asked employees how they would vote on 
both days of the election.  Em
ployee Melvalynn Brown testi-
fied that Respondent™s observer, Ernskine Wade, asked pro-
spective voters how they intended to vote despite repeated in-
structions from the Board agent to the contrary.  Wade denied 
that he asked prospective voter
s how they would vote but did 
admit that he asked voters, do you want to vote blue or red.  
These are the colors used by Board observers to make a check-
mark next to a prospective vote
r™s name after they receive a 
ballot for the election.  Wade also admitted that he was a prac-

tical joker and knew everyone who intended to vote by name.  
He was somewhat cavalier as a witness and I am inclined to 
believe that he did 
ask prospective voters how they intended to 
vote.  Under these circumstance
s, I credit the testimony of 
Brown and find that such conduct precluded a free and fair 
election.  Thus, Objection 5 is sustained. 
6. The Union alleges in this obj
ection that Mahone stated in 
the preelection conference that Dennis and Darryl are the indi-
viduals that were terminated fo
r their union activities.  Em-
ployee Richard Bowie was the union observer during the morn-
ing session of the election on March 12.  He testified that Ma-
hone stated in front of Union 
Representative Lovely and the 
Board agent that Respondent would challenge Barber and Dil-
lard because they were dismissed for union activities.  Lovely 
testified that she also heard Mahone make this statement and 
said to the Board agent, did you hear that?  Mahone denied that 
he made such a statement during the prelection conference.  
Based on my prior credibilit
y findings concerning Mahone, I 
find that he made the statemen
t imputed to him and conclude 
that it interfered with a free and fair election.  Therefore, objec-
tion 6 is sustained. 
7. The Union contends that on both days of the election, Re-
spondent assembled groups of employees in mandatory meet-
ings with antiunion films and speeches. I previously found in 
Objection 4 that Mahone conducted a meeting on election day 
and discussed issues related to the Union with employees.  
Richard Bowie also credibly testified that he stood outside and 

overheard Mahone tell the diet
ary employees in a meeting 
around 8:45 a.m. on March 12, that if you vote no, you will not 
lose your benefits and if they vo
ted yes, they would be replaced 
with temporary workers.  Mahone denied that he conducted any 
meetings with employees on the da
ys of the election.  As I pre-
viously found, Mahone was not a credible witness and each of 

the employee™s testimony regardi
ng meetings held on the days 
of the scheduled election has a ri
ng of truth to it.  Under these circumstances, I find that the Re
spondent blatantly violated the 
rules applicable to parties that forbids election speeches on 
company time to massed assemblies of employees within 24 
hours before the scheduled election. 
 Peerless Plywood Co., 
107 NLRB 427, 429 (1953).  This alone is a ground for setting 

aside the election and I find su
ch conduct in the subject case 
precluded a fair and free election.  Thus, this objection is sus-

tained. 
8. The Union alleges in this objection that Respondent 
threatened to use a temp service, if employees vote yes.  In both 
Objections 4 and 7, I found that Mahone threatened employees 
that they could be replaced with temporary workers if they 
voted yes.  Under these circumstan
ces, I find statements of this 
nature interfere with the free and fair choice in an election and 
sustain this objection.   
9. The Union alleges that Re
spondent used antiunion films 
portraying strike violence.  In th
e body of the subject decision, I 
found that Respondent™s use of four videos did not violate the 

Act.  Each of the four presentations was a legitimate exercise of 
election campaign propaganda and 
did not threaten employees 
with the loss of benefits.  Therefore, I do not find that such 
conduct interfered with the election. 
10. The Union charged in this objection that Respondent 
managers intimidated groups of
 employees with
 statements indicating that employees will lose all benefits, and can refuse 

to bargain in favor of the Union.  As I previously found, Re-
spondent™s representatives held a number of
 meetings either 
after the presentation of the videos or independently to answer 

questions about numerous issues in the campaign.  In none of 
these meetings did I find evidence that Respondent threatened 

employees with the loss of benef
its.  Rather, the representatives 
merely restated the content of the videos, which in my view 
employees mistakenly perceived 
as threatening conduct.  Under 
these circumstances, I do not find 
that the underpinnings of this 
objection were sustained.   
IV. THE RESPONDENT OBJECTIONS 
The Respondent filed two objecti
ons to the conduct of the 
election. 
1. The Respondent alleges in its first objection that a number 
of union adherents congregated at the end of the hallway lead-
ing to the voting area and attempted to influence voters by say-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 556ing things such as ﬁvote the right way.ﬂ  Employee Mary John-
son testified that after casting 
her vote on March 12, two indi-viduals she thought were Darryl and Troup asked her if ﬁshe 
did the right thing.ﬂ  While I 
credit this testimony, Johnson 
could not specifically identify w
ho the individuals were or if 
they were affiliated with the Union.  Additionally, the question 
took place after Johnson™s vote 
was cast and did not address whether she voted for or against the Union.  Under these cir-
cumstances, I do not find that
 laboratory conditions were dis-
turbed and conclude the objection 
should be dismissed.  In any 
event, the Respondent withdrew this objection (fn. 7 of R. Br.). 
2. The Respondent contends that
 after the submission of the 
Excelsior
 list on February 25, it provided a revised 
Excelsior
 list on March 10, which reflected the deletion of the names of 
four individuals (Inez Crumpler
, Rodney Howard, Lionel Wil-
liams, and Cecelia McBride) who were no longer members of 
the unit as they had been termin
ated.  The Board agent did not 
accept the revised 
Excelsior
 list but did receive into the record 
the cover letter identifying these four individuals who were no 
longer employed by Respondent. 
 Respondent further alleges 
that employee, Cecelia McBride, who was previously termi-

nated was permitted to 
cast a ballot during th
e voting.  After its 
objections were filed, Responden
t withdrew Objection 2, inso-
far as it alleged that Cecilia McBride, whom it contended was 
no longer eligible to vote, cast a 
ballot during the election.  I am 
not inclined to sustain this obj
ection for the following reasons.  
First, in accordance with the parties stipulated election agree-
ment, the 
Excelsior
 list had to be and was provided to the Board 
on February 25.  No agreement or provision was made to per-
mit the Respondent to s
ubmit an additional revised 
Excelsior
 list.  Second, the appropriate procedure for the Respondent to 

follow was to challenge any of these employees attempting to 
vote which is the mechanism the 
Respondent used as it related 
to Rodney Howard.  In regard
 to employees Inez Crumpler, 
Lionel Williams, and Cecelia McBride, the record establishes 
that none of these employees attempted to vote in the election 
and were not challenged by the 
parties or the Board agent.  
Under these circumstances, the integrity of the election process 
was maintained and the laborat
ory conditions were not dis-
turbed.  Thus, I conclude that this objection should be dis-

missed. 
In sum, I find that Union Objections 2, 3, 4, 5, 6, 7, and 8 are 
meritorious and recommend that the election be set aside and a 
rerun election conducted.   
V. THE CHALLENGED BALLOTS 
There were 17 challenged ballots during the March 12 and 
13 election, 15 of which were challenged by the Board agent 
conducting the election because the names of the individuals 
did not appear on the voter eligibility list.  Four of the chal-
lenged ballots involve the terminations of employees Dennis 
Tookes, Ebony Thurmand, Dennis 
Barber, and Darryl Dillard.  
Considering my prior findings that the above noted employees 
were terminated either becaus
e of engaging in protected con-
certed conduct and/or union activities, I conclude that their 
names should have appeared on the list of eligible voters and 
find that the challenges to their ballots should be overruled, that 
their ballots be counted and a revi
sed tally of ballots issue.   
With respect to the challenged ballot of Gloria Fox, the par-
ties entered into an agreement in the report on determinative 

challenged ballots that Fox is in
cluded in the unit (GC Exh. 1).  
Therefore, the challenge to her ballot is overruled and it should 
be opened and counted. 
In regard to the challenged ballot of Rodney Howard, and 
consistent with my above findi
ng that he was lawfully termi-
nated prior to the election, I find that the challenge to Howard™s 

ballot should be sustained. 
Concerning the remaining eleven
 challenged ballots, the par-ties agree that Vanessa Johnson,
 Cheryl Kniffen, Jeanette 
Mattox, Terry May, Velton Lee,
 Scott Kennedy, and Melvin 

Williams, are ineligible voters and their ballots should not be 
counted.
6  Thus, the challenges to 
their ballots should be sus-
tained.  
With respect to the challenged ballot of Karen Franklin, the 
Respondent introduced evidence to confirm that she is em-
ployed by Botsford Hospital and was ineligible to vote (R. Exh. 
18).  Accordingly, and particularly noting that the Union did 
not rebut this evidence, I find that the challenge to Franklin™s 
ballot should be sustained. 
In regard to the ballots of Alfonso Andrews and Margo 
Spencer, the charging party presented no evidence to establish 
that these employees were eligible voters.  Accordingly, I find 
the challenges to their ba
llots should be sustained. 
Lastly, the charging party asse
rts that Jermol Robinson was 
terminated for engaging in un
ion activities and therefore, 
should be considered an eligible
 voter.  Contrary to this posi-
tion, and consistent with my 
above finding that Robinson was 
lawfully terminated prior to the election, I find that the chal-
lenge to his ballot s
hould be sustained.   
In sum, I recommend that the ballots of Gloria Fox, Dennis 
Tookes, Ebony Thurmand, Dennis 
Barber, and Darryl Dillard 
be opened and counted, and that a re
vised tally of ballots issues.  
If the revised tally of ballots show
s that a majority of votes has 
been cast for the Union, then 
the Regional Director for Region 
7 should issue a certification of 
representative.  If the revised 
tally shows that a majority has not been cast for the Union, the 
election shall be set aside, based on the objectionable conduct 
discussed above, and a rer
un election conducted.   
CONCLUSIONS OF LAW 
1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. Respondent engaged in unfair
 labor practices within the 
meaning of Section 8(a)(1) of the Act by interrogating employ-
ees concerning their union sentiments, the disparate enforce-
ment of its no-distribution/no-
solicitation policy against sup-
porters of the Union, threatenin
g employees with loss of bene-
fits, threatening to discharg
e employees who supported the 
Union, threatening employees w
ith loss of wages and benefits, 
                                                          
 6 With respect to Johnson, Kniffen, Mattox, Lee, and Kennedy, the 
report on determinative challenged ballots
 confirms this fact.  In regard 
to the ballots of May and Williams, 
the parties agreed during the course 
of the subject hearing that they were
 ineligible voters and their ballots 
should not be counted. 
 SODEXHO MARRIOTT SERVICES 557giving employees the impression 
that their activities on behalf 
of the Union were under survei
llance, promising a raise and 
promotion to an employee if
 the employee abandoned support 
for the Union, and threateni
ng employees about wearing but-
tons in support of the Union.   
3. Respondent has engaged in unfair labor practices within 
the meaning of Section 8(a)(1) and (3) of the Act by discharg-
ing employees Dennis Tookes,
 Ebony Thurmand, Shalonda 
Davidson, Dennis Barber, and Darryl Dillard and lowering the 
performance evaluation of employee Richard Bowie.  
4. Respondent did not engage in unfair labor practices within 
the meaning of Section 8(a)(1) and (3) of the Act when it ter-
minated employees Cecelia Mc
Bride and Rodney Howard. 
3. The unfair labor practices described above affect com-
merce within the meaning of Section 2(6) and (7) of the Act.   
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discrimi
natorily discharged employ-
ees Dennis Tookes, Ebony Thur
mand, Shalonda Davidson, 
Dennis Barber, and Darryl Dillard, it must offer each of them 
reinstatement and make them whole for any loss of earnings 
and other benefits, computed on a quarterly basis from date of 
discharge to date of proper offe
r of reinstatement, less any net 
interim earnings, as prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons 
for the Retarded
, 283 NLRB 1173 (1987).  Additionally, Re-
spondent must reinstate the orig
inal performance evaluation of 
Richard Bowie prepared by his former supervisor.   
[Recommended Order omitted from publication.] 
  